EXHIBIT 10.1


CUSIP Number: Deal # 45856GAA2
Revolving Loans CUSIP # 45856GAB0


Execution Version

 

 
CREDIT AGREEMENT
 
among
 
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
 
THE LENDERS NAMED HEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Documentation Agent
 
$600,000,000 Revolving Credit Facilities
 
WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
Joint Lead Arrangers and Joint Book Runners
 
Dated as of July 12, 2013

 

 

 

 

 

TABLE OF CONTENTS
         
Page
      ARTICLE I       DEFINITIONS
1.1
Defined Terms
1
 
1.2
Accounting Terms
25
 
1.3
Other Terms; Construction
25
 
1.4
[Reserved]
26
 
1.5
[Reserved]
26
          ARTICLE II         AMOUNT AND TERMS OF THE LOANS      
2.1
Commitments
26
 
2.2
Borrowings
27
 
2.3
Disbursements; Funding Reliance; Domicile of Loans
28
 
2.4
[Reserved]
28
 
2.5
Evidence of Debt; Notes
29
 
2.6
Termination and Reduction of Commitments
29
 
2.7
Mandatory Payments and Prepayments
30
 
2.8
Voluntary Prepayments
30
 
2.9
Interest
31
 
2.10
Fees
32
 
2.11
Interest Periods
33
 
2.12
Conversions and Continuations
34
 
2.13
Method of Payments; Computations; Apportionment of Payments
34
 
2.14
Recovery of Payments
36
 
2.15
Pro Rata Treatment
37
 
2.16
Increased Costs; Change in Circumstances; Illegality
38
 
2.17
Taxes
40
 
2.18
Compensation
44
 
2.19
Replacement of Lenders; Mitigation of Costs
45
 
2.20
[Reserved]
46
 
2.21
Increase in Commitments
46
 
2.22
Defaulting Lenders
47
 
2.23
[Reserved]
49
 
2.24
[Reserved]
49
 

 

i

 

 

ARTICLE III         CONDITIONS OF BORROWING      
3.1
Conditions of Initial Borrowing
49
 
3.2
Conditions of All Borrowings
52
          ARTICLE IV       REPRESENTATIONS AND WARRANTIES      
4.1
Corporate Organization and Power
53
 
4.2
Authorization; Enforceability
53
 
4.3
No Violation
53
 
4.4
Governmental and Third-Party Authorization; Permits
53
 
4.5
Litigation
54
 
4.6
Taxes
54
 
4.7
Subsidiaries
54
 
4.8
Full Disclosure
54
 
4.9
Margin Regulations
55
 
4.10
No Material Adverse Effect
55
 
4.11
Financial Matters
55
 
4.12
Ownership of Properties
56
 
4.13
ERISA; Non-U.S. Pension Plans
56
 
4.14
Environmental Matters
57
 
4.15
Compliance with Laws
57
 
4.16
Intellectual Property
58
 
4.17
Regulated Industries
58
 
4.18
Insurance
58
 
4.19
Material Contracts
58
 
4.20
Certain Restrictions
58
 
4.21
OFAC; Anti-Terrorism Laws
59
          ARTICLE V       AFFIRMATIVE COVENANTS      
5.1
Financial Statements
59
 
5.2
Other Business and Financial Information
61
 
5.3
Existence; Franchises; Maintenance of Properties
62
 
5.4
Use of Proceeds
63
 
5.5
Compliance with Laws
63
 
5.6
Payment of Obligations
63
 
5.7
Insurance
63
 
5.8
Maintenance of Books and Records; Inspection
63
 
5.9
Permitted Acquisitions
64
 
5.10
Subsidiary Guarantors
65
 

 


ii

 

 

5.11
OFAC, PATRIOT Act Compliance
66
 
5.12
Further Assurances
66
 
5.13
Springing Modification of Terms
66
          ARTICLE VI       FINANCIAL COVENANTS        
6.1
Maximum Total Leverage Ratio
66
 
6.2
Minimum Interest Coverage Ratio
66
          ARTICLE VII       NEGATIVE COVENANTS      
7.1
Merger; Consolidation
67
 
7.2
Indebtedness
67
 
7.3
Liens
68
 
7.4
Asset Dispositions
70
 
7.5
Acquisitions
70
 
7.6
Restricted Payments
71
 
7.7
Transactions with Affiliates
71
 
7.8
Lines of Business
72
 
7.9
Fiscal Year
72
 
7.10
Accounting Changes
72
          ARTICLE VIII       EVENTS OF DEFAULT      
8.1
Events of Default
72
 
8.2
Remedies: Termination of Commitments, Acceleration, etc
75
 
8.3
Remedies: Set-Off
75
          ARTICLE IX         THE ADMINISTRATIVE AGENT        
9.1
Appointment and Authority
76
 
9.2
Rights as a Lender
76
 
9.3
Exculpatory Provisions
76
 
9.4
Reliance by Administrative Agent
77
 
9.5
Delegation of Duties
77
 
9.6
Resignation of Administrative Agent
78
 
9.7
Non-Reliance on Administrative Agent and Other Lenders
78
 
9.8
No Other Duties, Etc
79
 
9.9
Administrative Agent May File Proofs of Claim
79
 
9.10
Guaranty Matters
79
 

 

iii

 

 

ARTICLE X       MISCELLANEOUS      
10.1
Expenses; Indemnity; Damage Waiver
80
 
10.2
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
81
 
10.3
Waiver of Jury Trial
82
 
10.4
Notices; Effectiveness; Electronic Communication
83
 
10.5
Amendments, Waivers, etc
83
 
10.6
Successors and Assigns
85
 
10.7
No Waiver
89
 
10.8
Survival
89
 
10.9
Severability
89
 
10.10
Construction
90
 
10.11
No Fiduciary Duty
90
 
10.12
Confidentiality
90
 
10.13
Counterparts; Integration; Effectiveness
91
 
10.14
Disclosure of Information
91
 
10.15
USA Patriot Act Notice
91
 

 

iv

 

 

        EXHIBITS
Exhibit A
Form of Note
   
Exhibit B-1
Form of Notice of Borrowing
   
Exhibit B-2
Form of Notice of Conversion/Continuation
   
Exhibit C
Form of Compliance Certificate
   
Exhibit D
Form of Assignment and Assumption
   
Exhibit E
Form of Financial Condition Certificate
   
Exhibit F
Form of Tax Compliance Certificates
            SCHEDULES
Schedule 1.1(a)
Commitments and Notice Addresses
   
Schedule 4.1
Jurisdictions of Organization
   
Schedule 4.4
Consents and Approvals
   
Schedule 4.5
Litigation Matters
   
Schedule 4.7
Subsidiaries
   
Schedule 4.14
Environmental Matters
   
Schedule 4.19
Material Contracts
   
Schedule 7.3
Liens
   
Schedule 7.7
Transactions with Affiliates
   

 

v

 

 


CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT, dated as of the 12th day of July, 2013, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders, and BANK OF
AMERICA, N.A., as Syndication Agent (as hereinafter defined) for the Lenders.
 
BACKGROUND STATEMENT
 
The Borrower has requested that the Lenders make available a 364-day revolving
credit facility to the Borrower in the aggregate principal amount of
$600,000,000.  The Borrower will use the proceeds of these facilities as
provided in Section 5.4.  The Lenders are willing to make available to the
Borrower the revolving credit facility described herein subject to and on the
terms and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Defined Terms.  For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):
 
“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
 
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
 

 

 

 

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock issued or given as purchase price by the Borrower and its
Subsidiaries in connection with such Acquisition (as determined by the parties
thereto under the definitive acquisition agreement), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness incurred, assumed or acquired by the
Borrower and its Subsidiaries in connection with such Acquisition, (iv) all
amounts paid in respect of noncompetition agreements, consulting agreements and
similar arrangements entered into in connection with such Acquisition, (v) all
amounts paid in respect of any earnout obligations or similar deferred or
contingent purchase price obligations of the Borrower or any of its Subsidiaries
incurred or created in connection with such Acquisition and (vi) the aggregate
fair market value of all other real, mixed or personal property paid as purchase
price by the Borrower and its Subsidiaries in connection with such Acquisition.
 
“Additional Commitment” has the meaning set forth in Section 2.21(c).
 
“Additional Lender” has the meaning set forth in Section 2.21(a).
 
“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
 
“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
 
“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person
specified.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of the Borrower or any Subsidiary of
the Borrower.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.10(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio, but subject to Section 5.1(c):
 

2

 

 

Tier
Total Leverage Ratio
Applicable
LIBOR
Margin
Applicable
Base Rate
Margin
 
Applicable
Commitment
Fee Rate
         
I
Less than 1.0 to 1.0
1.250%
0.250%
0.150%
II
Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0
1.375%
0.375%
0.200%
III
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
1.625%
0.625%
0.250%
IV
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0
1.875%
0.875%
0.300%
V
Greater than or equal to 2.5 to 1.0
2.250%
1.250%
0.375%

 
On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the fees payable pursuant to Section 2.10 shall be adjusted
effective as of such Adjustment Date (based upon the calculation of the Total
Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 5.1(a) or 5.1(b), as the case may be, or the
Compliance Certificate as required by Section 5.2(a), then at all times from and
including the date on which such statements and Compliance Certificate are
required to have been delivered until the date on which the same shall have been
delivered, each Applicable Percentage shall be determined based on Tier V above
(notwithstanding the actual Total Leverage Ratio).  For purposes of this
definition, “Adjustment Date” means, with respect to any Reference Period of the
Borrower beginning with the Reference Period ending as of the last day of the
fourth fiscal quarter of fiscal year 2011, the day (or, if such day is not a
Business Day, the next succeeding Business Day) of delivery by the Borrower in
accordance with Section 5.1(a) or Section 5.1(b), as the case may be, of
(i) financial statements as of the end of and for such Reference Period and
(ii) a duly completed Compliance Certificate with respect to such Reference
Period.  From the Closing Date until the first Adjustment Date requiring a
change in any Applicable Percentage as provided herein, each Applicable
Percentage shall be based upon the Total Leverage Ratio on the Closing Date,
calculated on a Pro Forma Basis as of the fiscal quarter most recently ended,
after giving effect to the making of the Loans on the Closing Date (if any) as
evidenced by a Compliance Certificate delivered by the Borrower to the
Administrative Agent on the Closing Date.  Notwithstanding anything to the
contrary in this Agreement, the date of consummation of the NYSE Merger
Transactions shall constitute an Adjustment Date and the Applicable Percentage
for all Loans and the fees payable pursuant to Section 2.10 shall be adjusted
effective as of such date (based upon the calculation of the Total Leverage
Ratio set forth in the Compliance Certificate delivered pursuant to clause (i)
of Section 7.5).
 
“Applicable Period” has the meaning set forth in Section 5.1(c).
 

3

 

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.
 
“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith Incorporated and their respective successors.
 
“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower or any of its Subsidiaries (whether in one or
a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, any officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.
 
“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or Section 8.1(g).
 
“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an interest period of 1 month plus 1.00%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
 
“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.
 
“BofA” means Bank of America, N.A.
 
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
 
“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.12) on
a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.
 

4

 

 

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.
 
“Braves Merger Sub” means Braves Merger Sub, Inc., a Delaware corporation and
wholly owned subsidiary of New ICE Parent.
 
“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any notice or determination in connection with, and payments of
principal and interest on, LIBOR Loans, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank Eurodollar market.
 
“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
 
“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, and (v) money market funds at
least ninety-five percent (95%) of the assets of which are continuously invested
in securities of the foregoing types.
 

5

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time or the occurrence of any other event or condition
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
 
(b)         during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower ceases to be composed of individuals that are Continuing Directors; or
 
(c)           a “Change in Control” (or any other defined term having a similar
purpose) as defined in the documentation for the Senior Notes occurs;
 
provided, however, that the closing of the NYSE Merger Transactions shall not
constitute a Change of Control.
 
“Closing Date” means the first date upon which each of the conditions set forth
in Sections 3.1 shall have been satisfied or waived in accordance with the terms
of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.
 

6

 

 

“Commitments” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 10.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced at or prior to such time pursuant to the terms hereof
or increased from time to time pursuant to Section 2.21.
 
“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) non-recurring, noncash charges
(including stock based compensation), all to the extent deducted in the
calculation of Consolidated Net Income for such Reference Period and all
calculated in accordance with GAAP, minus (iii) the sum of (A) extraordinary
gains or income and (B) noncash credits increasing income for such period, all
to the extent included in the calculation of Consolidated Net Income for such
period.
 
“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Consolidated Total Funded
Debt (including all such interest expense accrued or capitalized during such
Reference Period, whether or not actually paid during such Reference Period),
determined on a consolidated basis in accordance with GAAP, and (ii) all
recurring unused commitment fees and other ongoing fees in respect of
Consolidated Total Funded Debt (including the unused fees provided for under
Section 2.10) paid, accrued or capitalized by the Borrower and its Subsidiaries
during such Reference Period.
 
“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income of any other Person that is not a Subsidiary of the Borrower
(or is accounted for by the Borrower by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to the Borrower or any Subsidiary of the Borrower during such period,
(ii) the net income of any Subsidiary of the Borrower (other than a Regulated
Subsidiary) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary,
(iii) the income of any Regulated Subsidiary (A) to the extent that the
declaration or payment of dividends or similar distributions by such Regulated
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or Requirement of Law applicable to such Regulated Subsidiary or (B)
other than to the extent that such Regulated Subsidiary reasonably believes, in
good faith, that such income could be distributed, declared and paid as a
dividend or similar distribution without causing such Regulated Subsidiary’s
capital, share capital or equity, as applicable, to be at or below the highest
level at which dividends by such Regulated Subsidiary may be restricted, other
activities undertaken by such Regulated Subsidiary may be limited or other
regulatory actions with respect to such Regulated Subsidiary may be taken, in
each case by applicable Governmental Authorities based upon such capital, share
capital or equity, as applicable (but for the avoidance of doubt, cash dividends
or other cash distributions actually paid to the Borrower or any Subsidiary of
the Borrower (unless the income of such Subsidiary in receipt of such cash
dividend or other cash distribution would be excluded from Consolidated Net
Income pursuant to this definition) by such Regulated Subsidiary during such
period shall be included in Consolidated Net Income for such period) and (iv)
without duplication of other deductions or exclusions, any payments made during
such Reference Period permitted under Section 7.6(e).
 

7

 

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries, as
defined according to GAAP.
 
 “Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.
 
“Continuing Directors” means, as of any date, members of the board of directors
or other equivalent governing body of the Borrower (i) who were members of that
board or equivalent governing body on the later of (A) the Closing Date or (B)
the date 24 months prior to such date, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).
 
 “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
 
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
 

8

 

 

“Credit Documents” means this Agreement, the Notes, the Fee Letters, any
Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower or any Guarantor with respect to
this Agreement.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under any Debtor Relief Law, or (B) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to the Borrower and each Lender.
 

9

 

 

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
 
“Documentation Agent” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., and its
successors in its capacity as documentation agent.
 
“Dollars” or “$” means dollars of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
 
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
 

10

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.
 
“ERISA Event” means any of the following with respect to a Plan or Multiemployer
Plan, as applicable:  (i) a Reportable Event, (ii) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA, or the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA,
(iii) the distribution by the Borrower or any ERISA Affiliate under Section 4041
or 4041A of ERISA of a notice of intent to terminate any Plan or the taking of
any action to terminate any Plan, (iv) the commencement of proceedings by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from any Multiemployer Plan that such action has been
taken by the PBGC with respect to such Multiemployer Plan, (v) the institution
of a proceeding by any fiduciary of any Multiemployer Plan against the Borrower
or any ERISA Affiliate to enforce Section 515 of ERISA, which is not dismissed
within thirty (30) days, (vi) the imposition upon the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of the Borrower or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA in
respect of any Plan, (vii) the engaging in or otherwise becoming liable for a
nonexempt Prohibited Transaction by the Borrower or any ERISA Affiliate, or a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary of any
Plan for which the Borrower or any of its ERISA Affiliates may be directly or
indirectly liable, (viii) the occurrence with respect to any Plan of any
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA and
Section 412 of the Code), whether or not waived, (ix) with respect to plan years
beginning prior to January 1, 2008, the adoption of an amendment to any Plan
that, pursuant to Section 307 of ERISA, would require the provision of security
to such Plan by the Borrower or an ERISA Affiliate, or (x) with respect to plan
years beginning on or after the PPA 2006 Effective Date, the incurrence of an
obligation to provide a notice under Section 101(j) of ERISA, the adoption of an
amendment which may not take effect due to the application of Section 436(c)(1)
of the Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution
in order to satisfy the requirements of Section 436(c)(2) of the Code or Section
206(g)(2)(B) of ERISA.
 
“Event of Default” has the meaning given to such term in Section 8.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.
 

11

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Borrower under
Section 2.19) or (B) such Lender changes its Lending Office, except in each case
to the extent that pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure or
inability to comply with Section 2.17(g), (iv) any backup withholding Taxes, and
(v) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain credit agreement, dated as of
November 9, 2011, by and among the Borrower, ICE Europe Parent Limited, the
lenders party thereto and Wells Fargo as administrative agent, as amended from
time to time.
 
“Existing Credit Documents” means the Existing Credit Agreement and all “Credit
Documents” (as such term is defined in the Existing Credit Agreement), in each
case, as amended from time to time.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
 
“Fee Letters” means the Joint Fee Letter and the Wells Fargo Fee Letter.
 

12

 

 

“Financial Condition Certificate” means a fully completed and duly executed
certificate, in substantially the form of Exhibit E, together with the
attachments thereto.
 
“Financial Officer” means, with respect to the Borrower, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
the Borrower.
 
“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
 
“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guaranty Fund” means any fund, deposits or pledged assets, including initial
and variation margin, set up by (i) ICE Clear US pursuant to Section 5.4 of its
by-laws, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, and (vi) such other clearing houses or Regulated
Subsidiaries owned and operated by the Borrower or a Subsidiary of the Borrower
in the future, in each case in which its members make deposits, pledge assets or
transfer title to margin or the like to enable the obligations of the relevant
clearing house or Regulated Subsidiary arising in the ordinary course of
business or upon the default of a clearing member or the like to be satisfied.
 

13

 

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
 
“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria:  (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates;
provided, however, that, with respect to any Subsidiary that is a clearing house
operator, the term Hedge Agreement shall not include any such transaction with
respect to which such Subsidiary acts solely in its capacity as the central
counterparty.
 
“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with the Borrower or any Subsidiary, which
Hedge Agreement is required or permitted under this Agreement to be entered into
by the Borrower, or any former Lender or any Affiliate of any former Lender in
its capacity as a counterparty to any such Hedge Agreement entered into prior to
the date such Person or its Affiliate ceased to be a Lender.
 
“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.
 

14

 

 

“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Borrower.
 
“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.
 
“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
 
“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
 
“Increasing Lender” has the meaning set forth in Section 2.21(a).
 
“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the deferred purchase price of property or services (excluding
trade payables incurred in the ordinary course of business and not more than 90
days past due), (v) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.
 

15

 

 

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights, and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.
 
“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period.
 
“Interest Period” has the meaning given to such term in Section 2.11.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the
Borrower, dated March 18, 2013, relating to certain fees payable by the Borrower
in respect of the transactions contemplated by this Agreement.
 
“Lender” means each Person listed on Schedule 1.1(a) as having a Commitment and
each other Person that becomes a “Lender” hereunder pursuant to Section 2.19(a),
2.21 or 10.6, and their respective successors and assigns.
 
“Lender Parties” has the meaning given to such term in Section 10.11.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent.  A Lender may designate separate Lending Offices
as provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
 
“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.
 
“LIBOR Rate” means:
 
(i)           with respect to each LIBOR Loan comprising part of the same
Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (A) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for deposits denominated in Dollars or (z) if no such
rate is available, the rate of interest determined by the Administrative Agent
to be the rate or the arithmetic mean of rates at which deposits in Dollars in
immediately available funds are offered to first-tier banks in the London
interbank Eurodollar market, in each case under (y) and (z) above at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period and in minimum amounts of at least $5,000,000, by (B) the amount equal to
1.00 minus the Reserve Requirement (expressed as a decimal) for such Interest
Period; and
 

16

 

 

(ii)           for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a period equal
to one month (commencing on the date of determination of such interest rate)
which appears on the Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m., London time, on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day.  If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page) then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m., London time, on such
date of determination for an Interest Period equal to one month commencing on
such date of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing.
 
“Loan” has the meaning given to such term in Section 2.1.
 
“Local Time” means Charlotte, North Carolina time.
 
“Margin Stock” has the meaning given to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, properties, liabilities (actual or contingent), operations, affairs or
financial condition of the Borrower and its Subsidiaries, taken as a whole,
(ii) the ability of the Borrower to perform its obligations under this Agreement
or any of the other Credit Documents or (iii) the legality, validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights and remedies of the Administrative Agent and the Lenders hereunder and
thereunder.
 
“Material Contract” has the meaning given to such term in Section 4.19.
 
“Material Subsidiary” means, at any time, (A) any Subsidiary of the Borrower
which accounts for more than (i) 5% of the consolidated assets of the Borrower
and its Subsidiaries or (ii) 5% of the consolidated revenue of the Borrower and
its Subsidiaries, and (B) to the extent not duplicative of the foregoing, any
Subsidiary of the Borrower that owns, directly or indirectly, 50% or more of the
ownership interests of a Subsidiary described in the foregoing subsection (A).
 

17

 

 

“Maturity Date” means (i) the date described in Section 3.1(i) if the Closing
Date shall not have occurred on or prior to such date or (ii) the date that is
364 days after the Closing Date if the Closing Date shall have occurred on or
prior to the date described in Section 3.1(i).
 
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
 
“Net Cash Proceeds” means, in the case of any Asset Disposition, the aggregate
cash proceeds received by the Borrower or any Subsidiary of a Borrower in
respect thereof, less (i) reasonable fees and out-of-pocket expenses payable by
the Borrower or any of its Subsidiaries in connection therewith, (ii) taxes paid
or payable as a result thereof, and (iii) the amount required to retire
Indebtedness to the extent such Indebtedness is secured by Liens on the subject
property; it being understood that the term “Net Cash Proceeds” shall include,
as and when received, any cash received upon the sale or other disposition of
any non-cash consideration received by a Borrower or any Subsidiary of a
Borrower in respect of any of the foregoing events.
 
“New ICE Parent” means IntercontinentalExchange Group, Inc., a Delaware
corporation.
 
“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.
 
“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.
 
“Non−U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
 
“Note” means, with respect to any Lender requesting the same, the promissory
note of the Borrower in favor of such Lender evidencing the Loans made by such
Lender pursuant to Section 2.1, in substantially the form of Exhibit A, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.
 
“Note Purchase Agreement” means that certain Note Purchase Agreement, dated as
of November 9, 2011, by and among the Borrower, as issuer, and the purchasers of
the Senior Notes party thereto.
 
“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).
 

18

 

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.12(b).
 
“NYSE” means NYSE Euronext, a Delaware corporation.
 
“NYSE Merger Agreement” means the Amended and Restated Agreement and Plan of
Merger, dated as of March 18, 2013, among the Borrower, New ICE Parent, Braves
Merger Sub and Yankees Merger Sub, as amended, modified or supplemented from
time to time in accordance with its terms.
 
“NYSE Merger Transactions” means the following series of transactions to be
entered into by the Borrower pursuant to the NYSE Merger Agreement:
 
(i)           On the date of consummation of the proposed merger, Braves Merger
Sub will first merge with and into the Borrower with the Borrower surviving such
merger (the “Braves Merger”).  Shares of the Borrower will be converted into an
equivalent number of new shares of New ICE Parent common stock.  The Borrower
will become a wholly owned subsidiary of New ICE Parent after the closing of the
Braves Merger.
 
(ii)           Following the effectiveness of the Braves Merger, NYSE will merge
with and into Yankees Merger Sub with Yankees Merger Sub surviving such merger
(the “Yankees Merger”).  Under certain circumstances described in the Merger
Agreement, the Yankees Merger will be restructured to provide instead for the
merger of Yankees Merger Sub with and into NYSE with NYSE surviving such
merger.  In either case, NYSE’s stock will be converted into the cash and shares
of New ICE Parent common stock that represent the merger consideration.  After
the effectiveness of the Yankees Merger, NYSE will be a wholly owned subsidiary
of New ICE Parent and sibling company of the Borrower.
 
(iii)           Following the completion of the Braves Merger and Yankees
Merger, the shares in New ICE Parent held by the Borrower will be retired and
cancelled for no consideration.
 
“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding) on the Loans, and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, any Lender or any other Person entitled
thereto, under this Agreement or any of the other Credit Documents, and all
payment and other obligations owing or payable at any time by the Borrower to
any Hedge Party under or in connection with any Hedge Agreement to fix or limit
interest rates payable by the Borrower in respect of any Loans, in each case
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 

19

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Borrower.
 
“Participant” has the meaning given to such term in Section 10.6(d).
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.
 
“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.
 
“Permitted Acquisition” means (i) any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5 and (ii) the NYSE Merger Transactions.
 
“Permitted Liens” has the meaning given to such term in Section 7.3.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
 
“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
 

20

 

 

“PPA 2006 Effective Date” means, with respect to any Plan, except as hereinafter
provided, the first day of the first plan year beginning on or after January 1,
2008.  However, solely with respect to a Plan maintained pursuant to one or more
collective bargaining agreements between employee representatives and one or
more employers ratified before January 1, 2008, such term means the first day of
the first plan year beginning on or after the earlier of (A) and (B), where: (A)
is the later of (x) the date on which the last collective bargaining agreement
relating to the Plan terminates (determined without regard to any extension
thereof agreed to after August 17, 2006), or (y) the first day of the first plan
year beginning on or after January 1, 2008; and (B) is January 1, 2010.
 
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of any
Subsidiary of the Borrower (including all Guaranty Obligations with respect to
Indebtedness of the Borrower but excluding (y) Indebtedness permitted pursuant
to Section 7.2(iii) and (z) all unsecured Indebtedness of any Subsidiary which
is also a Subsidiary Guarantor) and (ii) all Indebtedness of the Borrower and
its Subsidiaries secured by Liens other than Indebtedness secured by Liens
permitted by subparagraphs (i) through (viii), inclusive, of Section 7.3.
 
“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
 
“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
 
“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.
 
“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
 
“Register” has the meaning given to such term in Section 10.6(c).
 
“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository or clearing house, and (iii) any Subsidiary whose dividends
may be restricted, other activities undertaken by such Subsidiary may be limited
or other regulatory actions with respect to such Subsidiary may be taken, in
each case by any applicable Governmental Authority in the event that such
Subsidiary does not maintain capital at the level required by such applicable
Governmental Authority.
 
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 

21

 

 

“Reportable Event” means, with respect to any Plan, (i) any “reportable event”
within the meaning of Section 4043(c) of ERISA for which the 30-day notice under
Section 4043(a) of ERISA has not been waived by the PBGC (including any failure
to meet the minimum funding standard of, or timely make any required installment
under, Section 412 of the Code or Section 302 of ERISA, regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), (ii) any
such “reportable event” subject to advance notice to the PBGC under
Section 4043(b)(3) of ERISA, (iii) any application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code, and
(iv) a cessation of operations described in Section 4062(e) of ERISA.
 
“Required Lenders” means, at any time, the Lenders holding Loans and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Loans) representing at least a majority of the
aggregate, at such time, of all outstanding Loans and Unutilized Commitments
(or, after the termination of the Commitments, the aggregate at such time of all
outstanding Loans), provided that the Commitment of, and the portion of the
outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise pertaining to any or all of the transactions contemplated
by this Agreement and the other Credit Documents.
 
“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.
 
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of the Borrower, and any other officer or similar
official thereof responsible for the administration of the obligations of the
Borrower in respect of this Agreement or any other Credit Document.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.
 

22

 

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
 
“Senior Notes” means the aggregate $400,000,000 Senior Notes issued by the
Borrower pursuant to the Note Purchase Agreement, consisting of the $200,000,000
4.13% Senior Notes of the Borrower due November 9, 2018 and the  $200,000,000
4.69% Senior Notes of the Borrower due November 9, 2021, and any refinancings,
renewals, extensions or replacements thereof.
 
“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any
contingency).  When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary which is party to any Subsidiary
Guaranty.
 
“Subsidiary Guaranty” has the meaning given to such term in Section 5.10(a).
 
“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.
 
“Target” has the meaning given to such term in Section 5.9(a)(i).
 
“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Termination Date” means the Maturity Date or such earlier date of termination
of the Commitments pursuant to Section 2.6 or Section 8.2.
 
“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
 

23

 

 

“Total Leverage Ratio” means, as of the last day of any Reference Period ending
on the last day of a fiscal quarter, the ratio of (i) Consolidated Total Funded
Debt as of such date to (ii) Consolidated EBITDA for such Reference Period;
provided that Consolidated Total Funded Debt as of the last day of any fiscal
quarter for purposes of calculating compliance with the financial covenant in
Section 6.1 as of such date shall not include Indebtedness of the Borrower and
its Subsidiaries permitted pursuant to Section 7.2(iv) and outstanding as of
such date if such Indebtedness shall have been repaid in full within 10 Business
Days of the borrowing thereof.
 
“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
 
“Type” has the meaning given to such term in Section 2.2(a).
 
“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.
 
“Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the aggregate principal amount of all
Loans made by such Lender that are outstanding at such time.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.17(g)(ii)(B)(3).
 
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
 
“Wells Fargo Fee Letter” means the letter from Wells Fargo and Wells Fargo
Securities, LLC, to the Borrower, dated March 18, 2013, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement.
 
“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
“Yankees Merger Sub” means Baseball Merger Sub, LLC, a Delaware limited
liability company and a wholly owned subsidiary of New ICE Parent.
 

24

 

 

1.2           Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend any
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
 
1.3           Other Terms; Construction.
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, letter or other document shall be construed as referring to such
agreement, instrument, letter or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 
(b)           [Reserved].
 
(c)           Notwithstanding the foregoing, calculations to determine
compliance by the Borrower for any period with the Total Leverage Ratio covenant
as set forth in Article VI, and calculations of the financial covenants
contained in Article VI to determine whether a condition to a Permitted
Acquisition, permitted incurrence of Indebtedness or other transaction has been
met, shall be determined in each case on a pro forma basis (a “Pro Forma Basis”)
after giving effect to any Acquisition, incurrence of Indebtedness or other
transaction (each, a “transaction”) occurring during such period (or proposed to
be consummated, as the case may be) as if such transaction had occurred as of
the first day of such period, in accordance with the following:
 

25

 

 

(i)           any Indebtedness incurred or assumed by the Borrower or any
Subsidiary of the Borrower in connection with any transaction (including any
Indebtedness of a Person acquired in a Permitted Acquisition that is not retired
or repaid in connection therewith) shall be deemed to have been incurred or
assumed as of the first day of the applicable period (and if such Indebtedness
has a floating or formula rate, such Indebtedness shall, for purposes of such
determination, have an implied rate of interest during the applicable period
determined by utilizing the rate of interest that is or would be in effect with
respect to such Indebtedness as of the date of determination);
 
(ii)           any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in a Permitted
Acquisition) shall be deemed to have been retired or repaid as of the first day
of the applicable period; and
 
(iii)           with respect to any Permitted Acquisition, (A) income statement
items (whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
period, provided that such income statement and balance sheet items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (B) operating expense reductions, cost savings
and other pro forma adjustments attributable to such Permitted Acquisition may
be included to the extent that such adjustments (y) would be permitted pursuant
to Article XI of Regulation S-X under the Securities Act (irrespective of
whether the Borrower is subject thereto) or (z) have been approved in writing by
the Administrative Agent.
 
1.4           [Reserved].
 
1.5           [Reserved].
 
ARTICLE II
 
AMOUNT AND TERMS OF THE LOANS
 
2.1           Commitments.  Each Lender severally agrees, subject to and on the
terms and conditions of this Agreement, to make loans (the “Loans”) to the
Borrower, from time to time on any Business Day during the period from and
including the Closing Date to but excluding the Termination Date, in an
aggregate principal amount at any time outstanding not exceeding its Commitment,
provided that no Borrowing of Loans shall be made if, immediately after giving
effect thereto, (y) the aggregate principal amount of Loans made by any Lender
would exceed its Commitment at such time or (z) the aggregate principal amount
of Loans outstanding would exceed the aggregate Commitments at such
time.  Subject to and on the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Loans.
 

26

 

 

2.2           Borrowings.
 
(a)          The Loans shall, at the option of the Borrower and subject to the
terms and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan).  All Loans comprising the same Borrowing shall, unless
otherwise specifically provided herein, be of the same Type.
 
(b)          In order to make a Borrowing (other than Borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.12), the Borrower will give the Administrative Agent written notice
(i) not later than 12:00 noon, Charlotte, North Carolina time, three (3)
Business Days prior to each Borrowing to be comprised of LIBOR Loans and (ii)
not later than 12:00 noon, Charlotte, North Carolina time, on the Business Day
of any Borrowing to be comprised of Base Rate Loans; provided, however, that
requests for the Borrowing of any Loans to be made on the Closing Date may, at
the discretion of the Administrative Agent, be given with less advance notice
than as specified hereinabove.  Each such notice (each, a “Notice of Borrowing”)
shall be irrevocable, shall be given in the form of Exhibit B-1 and shall
specify (1) the aggregate principal amount and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day.  Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each Lender of the
proposed Borrowing.  Notwithstanding anything to the contrary contained herein:
 
(i)           the aggregate principal amount of each Borrowing comprised of Base
Rate Loans shall not be less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof (or, if less, in the amount of the
aggregate Unutilized Commitments), and the aggregate principal amount of each
Borrowing comprised of LIBOR Loans shall not be less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof (or, if less, in
the amount of the aggregate Unutilized Commitments);
 
(ii)          if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
 
(iii)         if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
 
(c)          Not later than 1:00 p.m., Local Time, on the requested Borrowing
Date, each Lender will make available to the Administrative Agent at its Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the Loan or Loans to be made by such Lender.  To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.
 

27

 

 

2.3           Disbursements; Funding Reliance; Domicile of Loans.
 
(a)           The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of each Borrowing in accordance with the terms of any
written instructions from any Authorized Officer of the Borrower, provided that
the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter.  The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the Adjusted Base Rate.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(c)           The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Section 10.1(c) are several and not joint.  The failure of
any Lender to make any Loan or to make any such payment on any date shall not
relieve any other Lender of its corresponding obligation, if any, hereunder to
do so on such date, but no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make any such payment required hereunder.
 
(d)           Each Lender may, at its option, make and maintain any Loan at, to
or for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
 
2.4           [Reserved].
 

28

 

 

2.5           Evidence of Debt; Notes.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
 
(b)           The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
by such Lender, the Type of each such Loan and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof.
 
(c)           The entries made in the Register and subaccounts maintained
pursuant to Section 2.5(b) (and, if consistent with the entries of the
Administrative Agent, the accounts maintained pursuant to Section 2.5(a)) shall,
to the extent permitted by applicable law, be conclusive absent manifest error
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
 
(d)           The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in substantially the form of
Exhibit A executed by the Borrower and payable to the order of such
Lender.  Each Note shall be entitled to all of the benefits of this Agreement
and the other Credit Documents and shall be subject to the provisions hereof and
thereof.
 
2.6           Termination and Reduction of Commitments.
 
(a)           Unless sooner terminated pursuant to any other provision of this
Section 2.6 or Section 8.2, the Commitments shall be automatically and
permanently terminated on the Termination Date.
 
(b)           At any time and from time to time after the date hereof, upon not
less than five (5) Business Days’ prior written notice to the Administrative
Agent, the Borrower may terminate in whole or reduce in part the aggregate
Unutilized Commitments, provided that any such partial reduction shall be in an
aggregate amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof.  The amount of any termination or
reduction made under this Section 2.6(b) may not thereafter be reinstated;
provided that a notice of termination or reduction delivered by the Borrower
under this Section 2.6(b) may state that such notice is conditioned upon the
effectiveness or occurrence of any other event specified therein, in which case
such notice may be revoked by the Borrower by written notice to the
Administrative Agent on or before one Business Day before the specified
effective date if such condition is not satisfied.
 

29

 

 

(c)           Except as set forth in Section 2.6(d), each reduction of the
Commitments pursuant to this Section shall be applied ratably among the Lenders
according to their respective Commitments.
 
(d)           The Borrower may terminate the unused amount of the Commitment of
any Lender that is a Defaulting Lender upon not less than ten Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.22(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.
 
2.7           Mandatory Payments and Prepayments.
 
(a)            [Reserved].
 
(b)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
 
(c)           In the event that, at any time, the aggregate Loans outstanding
shall exceed the aggregate Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will immediately
prepay the outstanding principal amount of the Loans in the amount of such
excess.
 
2.8           Voluntary Prepayments.
 
(a)           At any time and from time to time, the Borrower shall have the
right to prepay the Loans made to the Borrower, in whole or in part, without
premium or penalty (except as provided in clause (iii) below), upon written
notice given to the Administrative Agent not later than 12:00 noon, Local Time,
three (3) Business Days prior to each intended prepayment of LIBOR Loans and one
(1) Business Day prior to each intended prepayment of Base Rate Loans, provided
that (i) each partial prepayment of LIBOR Loans shall be in an aggregate
principal amount of not less than $5,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, and each partial prepayment of Base
Rate Loans shall be in an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof, (ii) no
partial prepayment of LIBOR Loans made pursuant to any single Borrowing shall
reduce the aggregate outstanding principal amount of the remaining LIBOR Loans,
respectively, under such Borrowing to less than $5,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.18 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto.  Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount and Type of the Loans to be prepaid (and, in the case of LIBOR
Loans, the Interest Period of the Borrowing pursuant to which made), and shall
be irrevocable and shall bind the Borrower to make such prepayment on the terms
specified therein.  Loans prepaid pursuant to this Section 2.8(a) may be
reborrowed, subject to the terms and conditions of this Agreement.  In the event
the Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.
 

30

 

 

(b)           Each prepayment of the Loans made pursuant to Section 2.8(a) shall
be applied ratably among the Lenders holding the Loans being prepaid, in
proportion to the principal amount held by each.
 
2.9           Interest.
 
(a)           Subject to Section 2.9(b), the Borrower will pay interest in
respect of the unpaid principal amount of each Loan made to it, from the date of
Borrowing thereof until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan and (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan.
 
(b)           Upon the occurrence and during the continuance of any Event of
Default under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the
Required Lenders) upon the occurrence and during the continuance of any other
Event of Default, all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans or other amounts plus 2% (or, in the case of
interest, fees and other amounts for which no rate is provided hereunder, at the
Adjusted Base Rate plus 2%), and, in each case, such default interest shall be
payable on demand.  To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Borrower of any petition
seeking any relief under any Debtor Relief Law.
 
(c)           Accrued (and theretofore unpaid) interest shall be payable as
follows:
 
(i)           in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.7,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date; provided, that in the event the Loans are repaid or prepaid in full and
the Commitments have been terminated, then accrued interest in respect of all
Base Rate Loans shall be payable together with such repayment or prepayment on
the date thereof;
 

31

 

 

(ii)           in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.7,
except as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of
Section 2.11(iv)) and (z) in addition, in the case of a LIBOR Loan with an
Interest Period having a duration of six months or longer, on each date on which
interest would have been payable under clause (y) above had successive Interest
Periods of three months’ duration been applicable to such LIBOR Loan; provided,
that in the event all LIBOR Loans made pursuant to a single Borrowing are repaid
or prepaid in full, then accrued interest in respect of such LIBOR Loans shall
be payable together with such repayment or prepayment on the date thereof and
any amounts due under Section 2.18, to the extent applicable; and
 
(iii)           in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.
 
(d)           Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law.  If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount.  In the event of any such reduction affecting any Lender, if from time
to time thereafter the amount of interest payable for the account of such Lender
on any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
 
(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender.  Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.
 
2.10           Fees.  The Borrower agrees to pay:
 
(a)           To Wells Fargo, for its own account, the administrative fee
required under the Wells Fargo Fee Letter to be paid to Wells Fargo, in the
amounts due and at the times due as required by the terms thereof; and
 

32

 

 

(b)           To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Closing Date, to but excluding the Termination Date, at a
per annum rate equal to the Applicable Percentage in effect for such fee from
time to time during such quarter on such Lender’s ratable share (based on the
proportion that its Commitment bears to the aggregate Commitments) of the
average daily aggregate Unutilized Commitments, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Termination Date.
 
2.11           Interest Periods.  Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the Borrower shall have the right to elect,
pursuant to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
 
(i)            all LIBOR Loans comprising a single Borrowing shall at all times
have the same Interest Period;
 
(ii)           the initial Interest Period for any LIBOR Loan shall commence on
the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;
 
(iii)          LIBOR Loans may not be outstanding under more than ten (10)
separate Interest Periods at any one time (for which purpose Interest Periods
shall be deemed to be separate even if they are coterminous);
 
(iv)          if any Interest Period otherwise would expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;
 
(v)           [reserved];
 
(vi)          the Borrower may not select any Interest Period that expires after
the Maturity Date, with respect to Loans that are to be maintained as LIBOR
Loans;
 
(vii)         if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
 
(viii)        the Borrower may not select any Interest Period (and consequently,
no LIBOR Loans shall be made) if an Event of Default shall have occurred and be
continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
 

33

 

 

2.12           Conversions and Continuations.
 
(a)           The Borrower shall have the right, on any Business Day occurring
on or after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans into LIBOR Loans, or to
convert any LIBOR Loans the Interest Periods for which end on the same day into
Base Rate Loans, or (ii) upon the expiration of any Interest Period, to continue
all or a portion of the outstanding principal amount of any LIBOR Loans the
Interest Periods for which end on the same day for an additional Interest
Period, provided that (x) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(y) except as otherwise provided in Section 2.16(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrower will pay, upon such conversion, all amounts required under
Section 2.18 to be paid as a consequence thereof) and (z) no conversion of Base
Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted
during the continuance of a Default or Event of Default.
 
(b)           The Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 12:00 noon, Charlotte,
North Carolina time, three (3) Business Days prior to the intended effective
date of any conversion of Base Rate Loans into LIBOR Loans, or any continuation
of LIBOR Loans and (ii) not later than 12:00 noon, Charlotte, North Carolina
time, one (1) Business Day prior to the intended effective date of any
conversion of LIBOR Loans into Base Rate Loans.  Each such notice (each, a
“Notice of Conversion/Continuation”) shall be irrevocable, shall be given in the
form of Exhibit B-2 and shall specify (x) the date of such conversion or
continuation (which shall be a Business Day), (y) in the case of a conversion
into, or a continuation of, LIBOR Loans, the Interest Period to be applicable
thereto, and (z) the aggregate amount and Type of the Loans being converted or
continued.  Upon the receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Lender of the proposed conversion
or continuation.  In the event that the Borrower shall fail to deliver a Notice
of Conversion/Continuation as provided herein with respect to any of its
outstanding LIBOR Loans, such LIBOR Loans shall automatically be converted to
Base Rate Loans upon the expiration of the then current Interest Period
applicable thereto (unless repaid pursuant to the terms hereof).  In the event
the Borrower shall have failed to select in a Notice of Conversion/Continuation
the duration of the Interest Period to be applicable to any conversion into, or
continuation of, its LIBOR Loans, then the Borrower shall be deemed to have
selected an Interest Period with a duration of one month.
 
2.13           Method of Payments; Computations; Apportionment of Payments.
 

34

 

 

(a)           All payments by the Borrower hereunder shall be made without
setoff, counterclaim or other defense, in Dollars and in immediately available
funds to the Administrative Agent, for the account of the Lenders entitled to
such payment or the Administrative Agent (except as otherwise expressly provided
herein as to payments required to be made directly to the Lenders) at its
Payment Office prior to 1:00 p.m., Local Time, on the date payment is due.  Any
payment made as required hereinabove, but after 1:00 p.m., Local Time, shall be
deemed to have been made on the next succeeding Business Day.  If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day (except that in the case of LIBOR
Loans to which the provisions of Section 2.11(iv) are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.
 
(b)           The Administrative Agent will distribute to the Lenders like
amounts relating to payments made to the Administrative Agent for the account of
the Lenders as follows:  (i) if the payment is received by 1:00 p.m., Local
Time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 1:00 p.m., Local Time, or in other
than immediately available funds, the Administrative Agent will make available
to each such Lender its ratable share of such payment by wire transfer of
immediately available funds on the next succeeding Business Day (or in the case
of uncollected funds, as soon as practicable after collected).  If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
 
(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
(d)           All computations of interest and fees hereunder (including
computations of the Reserve Requirement) shall be made on the basis of a year
consisting of (i) in the case of interest on Base Rate Loans based on the prime
commercial lending rate of the Person serving as the Administrative Agent,
365/366 days, or (ii) in all other instances, 360 days; and in each case under
(i) and (ii) above, with regard to the actual number of days (including the
first day, but excluding the last day) elapsed.
 

35

 

 

(e)           Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied as follows:
 
(i)           first, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ and consultants’ fees irrespective of
whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of the Administrative Agent in connection with enforcing the rights of
the Lenders under the Credit Documents;
 
(ii)           second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;
 
(iii)           third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
 
(iv)           fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
 
(v)           fifth, to the payment of the outstanding principal amount of the
Obligations, and with respect to any Hedge Agreement between the Borrower or any
of its Subsidiaries, on the one hand, and any Hedge Party, on the other hand (to
the extent such Hedge Agreement is permitted hereunder), any breakage,
termination or other payments due under such Hedge Agreement and any interest
accrued thereon;
 
(vi)           sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and
 
(vii)           seventh, to the payment of the surplus (if any) to whomever may
be lawfully entitled to receive such surplus.
 
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.
 
2.14           Recovery of Payments.
 
(a)           The Borrower agrees that to the extent the Borrower makes a
payment or payments to or for the account of the Administrative Agent or any
Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.
 

36

 

 

(b)           If any amounts distributed by the Administrative Agent to any
Lender are subsequently returned or repaid by the Administrative Agent to the
Borrower, its representative or successor in interest, or any other Person,
whether by court order, by settlement approved by the Lender in question, or
pursuant to applicable Requirements of Law, such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount.  If any such amounts are recovered by the Administrative
Agent from the Borrower, its representative or successor in interest or such
other Person, the Administrative Agent will redistribute such amounts to the
Lenders on the same basis as such amounts were originally distributed.
 
2.15           Pro Rata Treatment.
 
(a)           All fundings, continuations and conversions of Loans shall be made
by the Lenders pro rata on the basis of their respective Commitments (in the
case of the funding of Loans pursuant to Section 2.2) or on the basis of their
respective outstanding Loans (in the case of continuations and conversions of
Loans pursuant to Section 2.12, or in the event the Commitments for Loans have
expired or have been terminated), as the case may be from time to time.  All
payments on account of principal of or interest on any Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders shall be
apportioned ratably among such Lenders in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively.
 
(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this Section 2.15 shall
not be construed to apply to (x) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.15(b) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.15(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.15(b) to share in the benefits of any recovery on such secured claim.
 

37

 

 

2.16           Increased Costs; Change in Circumstances; Illegality.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender, excluding costs or expenses to the extent reflected
in the Reserve Requirement;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender or such other Recipient hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or such other Recipient, the Borrower will pay to such Lender or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           If any Lender determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
 

38

 

 

(c)           A certificate of a Lender (which shall be in reasonable detail)
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as specified in Section 2.16(a) or Section 2.16(b), and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
 
(e)           If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their determination in good faith that the
rate of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the
Lenders.  Upon such notice, (i) all then outstanding LIBOR Loans shall
automatically, on the expiration date of the respective Interest Periods
applicable thereto (unless then repaid in full), be converted into Base Rate
Loans, (ii) the obligation of the Lenders to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to the
Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.
 
(f)           Notwithstanding any other provision in this Agreement, if, at any
time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower.  Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.
 

39

 

 

2.17           Taxes.
 
(a)           [Reserved].
 
(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(c)           Payment of Other Taxes by the Borrower. The Borrower (without
duplication of Section 2.17(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.
 
(d)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient (whether directly or pursuant to Section 2.17(e)) or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability (which shall be in
reasonable detail) delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17(d) if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.  This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
Borrower or any other Person.
 

40

 

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 Business Days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.17,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from, or reduction in
the rate of, the imposition, deduction or withholding of any Indemnified Taxes
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.17(g)
(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if such Lender is not
legally able to complete, execute and submit such documentation.
 

41

 

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner of a
payment received under any of the Credit Documents, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;
 

42

 

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 

43

 

 

(h)           Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17)
or that it has obtained, utilized and retained a Tax credit or relief which is
attributable to such indemnity payment or additional amount, it shall pay to the
indemnifying party an amount equal to such refund or the amount of such credit
or relief (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund, credit or relief), net of
all reasonable out-of-pocket expenses of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, credit or relief). Such indemnifying party, upon
the request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay an amount in respect of such refund,
credit or relief to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such
refund,  credit or relief had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it reasonably deems
confidential) to the indemnifying party or any other Person.
 
(i)           [Reserved].
 
(j)           Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.
 
2.18           Compensation.  The Borrower will compensate each Lender upon
demand for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan to the
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by the Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to the Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.19(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to the Borrower is not made on any date specified
in a notice of prepayment given by the Borrower or (iv) as a consequence of any
other failure by the Borrower to make any payments with respect to any LIBOR
Loan to the Borrower when due hereunder.  Calculation of all amounts payable to
a Lender under this Section 2.18 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18.  A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent.  Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
 

44

 

 

2.19           Replacement of Lenders; Mitigation of Costs.
 
(a)           The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.16(a) or 2.16(b) or payments from the Borrower under Section 2.17, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.16(f) or (iii) that is a Defaulting Lender or a Non-Consenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.16 or Section 2.17) and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:
 
(i)           the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
 
(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(iii)           in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter;
 
(iv)           in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Non-Consenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Non-Consenting Lender becoming
a Non-Consenting Lender; and
 
(v)           such assignment does not conflict with applicable Requirements of
Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
(b)           If any Lender requests compensation under Sections 2.16(a) or
2.16(b), or the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender gives a notice pursuant to Section 2.16(f), then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.16(a), 2.16(b) or
2.17, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 2.16(f), as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 

45

 

 

2.20           [Reserved].
 
2.21           Increase in Commitments.
 
(a)           From time to time on and after the Closing Date and prior to the
Termination Date, the Borrower may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments by an
amount which (i) is not less than $50,000,000 or, if greater, an integral
multiple of $5,000,000 in excess thereof, with respect to any such request and
(ii) when aggregated with all prior and concurrent increases in the Commitments
pursuant to this Section 2.21, is not in excess of $200,000,000.  The Borrower
may increase the aggregate amount of the Commitments by (x) having another
lender or lenders (each, an “Additional Lender”) become party to this Agreement,
(y) agreeing with any Lender (with the consent of such Lender in its sole
discretion) to increase its Commitment hereunder (each, an “Increasing Lender”)
or (z) a combination of the procedures described in clauses (x) and (y) of this
sentence; provided that no Lender shall be obligated to increase its Commitment
without its consent.
 
(b)           Any increase in the Commitments pursuant to this Section 2.21
shall be subject to satisfaction of the following conditions:
 
(i)           The Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable increase date signed by an Authorized
Officer of the Borrower certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such increase;
 
(ii)           Each of the representations and warranties contained in
Article IV qualified as to materiality shall be true and correct and those not
so qualified shall be true and correct in all material respects, in each case on
and as of such date of increase with the same effect as if made on and as of
such date, both immediately before and after giving effect to such increase
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty shall be true and correct as of such date); and
 
(iii)           At the time of such increase, no Default or Event of Default
shall have occurred and be continuing or would result from such increase.
 
(c)           Upon any increase in the amount of the Commitments pursuant to
this Section 2.21 (each, an “Additional Commitment”):
 

46

 

 

(i)            Each Additional Lender or Increasing Lender shall enter into a
Joinder Agreement pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Commitment shall be increased in the agreed amount on such
date) and such Additional Lender shall thereupon become (or, if an Increasing
Lender, continue to be) a “Lender” for all purposes hereof.
 
(ii)           The Borrower shall, in coordination with the Administrative
Agent, repay all outstanding Loans and incur additional Loans from other Lenders
in each case so that the Lenders participate in each Borrowing pro rata on the
basis of their respective Commitments (after giving effect to any increase in
the Commitments pursuant to this Section 2.21) and amounts payable under
Section 2.18 as a result of the actions required to be taken under this
Section 2.21 shall be paid in full by the Borrower; and
 
(iii)          If any such Additional Lender is a Foreign Lender, such
Additional Lender shall deliver the forms required by Section 2.17.
 
2.22         Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and in
Section 10.5.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:
 
(A)           first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;
 
(B)           second, [reserved];
 
(C)           third, [reserved];
 
(D)            fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;
 

47

 

 

(E)           fifth, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement;
 
(F)           sixth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;
 
(G)           seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and
 
(H)           eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;
 
provided that if (x) such payment is a payment of the principal amount of any
Loans which such Defaulting Lender has not fully funded its appropriate share,
and (y) such Loans were made at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(iii)          Certain Fees.  No Defaulting Lender shall be entitled to receive
any commitment fee payable pursuant to Section 2.10(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender.
 
(b)           Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender; and provided further that such Lender shall be
obligated to reimburse the other Lenders for any breakage expenses of the type
described in Section 2.19 arising as a result of the foregoing.
 
2.23             [Reserved].
 
2.24             [Reserved].
 

48

 

 

ARTICLE III
 
CONDITIONS OF BORROWING
 
3.1           Conditions of Initial Borrowing.  The Closing Date shall occur
upon the satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent shall have received the following, each
of which shall be originals or telecopies or in an electronic format acceptable
to the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by a Authorized Officer of the Borrower, each
dated as of the Closing Date and in such number of copies as the Administrative
Agent shall have reasonably requested (or, in the case of certificates of
governmental officials, a recent date prior to the Closing Date) and each in a
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
 
(i)            executed counterparts of this Agreement;
 
(ii)           to the extent requested by any Lender in accordance with
Section 2.5(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.5(d) and executed by the Borrower;
 
(iii)          if any LIBOR Loans are to be borrowed prior to the 3rd Business
Day after the Closing Date by the Borrower, the Administrative Agent shall have
received, 3 Business Days prior to the date such LIBOR Loans are to be borrowed,
a pre-funding LIBOR indemnity letter from the Borrower and a completed Notice of
Borrowing;
 
(iv)          a certificate, signed by a Responsible Officer of the Borrower,
certifying that (i) all representations and warranties of the Borrower contained
in this Agreement and the other Credit Documents qualified as to materiality
shall be true and correct and those not so qualified shall be true and correct
in all material respects, in each case as of the Closing Date, both immediately
before and after giving effect to the transactions contemplated hereby (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
shall be true and correct as of such date), (ii) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to the transactions contemplated hereby, (iii) both immediately before and after
giving effect to the transactions contemplated hereby, no Material Adverse
Effect has occurred since December 31, 2012, and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions to the initial extensions of
credit hereunder set forth in this Section 3.1 and in Section 3.2 have been
satisfied or waived as required hereunder;
 

49

 

 

(v)           a certificate of the secretary or an assistant secretary of the
Borrower as of the Closing Date, certifying (i) that attached thereto is a true
and complete copy of the articles or certificate of incorporation, certificate
of formation or other organizational document and all amendments thereto of the
Borrower, certified as of a recent date by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization, and that the same
has not been amended since the date of such certification, (ii) that attached
thereto is a true and complete copy of the bylaws, operating agreement or
similar governing document of the Borrower, as then in effect and as in effect
at all times from the date on which the resolutions referred to in clause (iii)
below were adopted to and including the date of such certificate, and (iii) that
attached thereto is a true and complete copy of resolutions adopted by the board
of directors (or similar governing body) of the Borrower, authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and as to the incumbency and genuineness of
the signature of each officer of the Borrower executing this Agreement or any of
such other Credit Documents, and attaching all such copies of the documents
described above;
 
(vi)          a certificate as of a recent date of the good standing of the
Borrower as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction;
 
(vii)         the favorable opinions of (A) Shearman & Sterling LLP, special
counsel to the Borrower and its Subsidiaries, and (B) in-house counsel to the
Borrower and its Subsidiaries, addressing such matters as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent; and
 
(viii)        a Financial Conditions Certificate executed by the chief financial
officer of the Borrower containing the copies of the financial statements
referred to in Section 4.11 and confirming that, as of the Closing Date, after
giving effect to the consummation of the transactions contemplated hereby, the
Borrower and its Subsidiaries on a consolidated basis are solvent; and
 
(ix)           no later than three Business Days prior to the Closing Date, any
information required by the Patriot Act or necessary for the Administrative
Agent or any Lender to verify the identity of the Borrower as required by the
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations; provided that such information shall have been requested by the
Administrative Agent and the Lenders reasonably in advance of the Closing Date.
 

50

 

 

(b)           All approvals, permits and consents of any Governmental
Authorities, any Self-Regulatory Organizations, or other Persons required in
connection the consummation of any of the transactions contemplated hereby shall
have been obtained, without the imposition of conditions that are materially
adverse to the Administrative Agent or the Lenders; all applicable waiting
periods shall have expired without any adverse action being taken or threatened
by any Governmental Authority or Self-Regulatory Organization having
jurisdiction; and no action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before, and no
order, injunction or decree shall have been entered by, any court or other
Governmental Authority or any Self-Regulatory Organization, in each case to
enjoin, restrain or prohibit, to obtain substantial damages in respect of, or to
impose materially adverse conditions upon, this Agreement, any of the other
Credit Documents or the consummation of the transactions contemplated hereby or
that would reasonably be expected to have a Material Adverse Effect.
 
(c)           [Reserved].
 
(d)           Since December 31, 2012, both immediately before and after giving
effect to the transactions contemplated hereby, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that would reasonably be expected to have a Material Adverse Effect.
 
(e)           The Borrower shall have paid (i) to the Arrangers, the fees
required under the Joint Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required to be paid on or prior to the Closing Date (including
reasonable fees and expenses of counsel) in connection with this Agreement and
the other Credit Documents.
 
(f)           [Reserved].
 
(g)           The Administrative Agent shall have received an Account
Designation Letter, together with written instructions from an Authorized
Officer of the Borrower, including wire transfer information, directing the
payment of the proceeds of any Loans made hereunder.
 
(h)           The Arrangers shall have received, in form and substance
reasonably satisfactory to the Arrangers, (i) copies of satisfactory audited
consolidated financial statements for the Borrower and NYSE (with respect to
NYSE, such as have been filed with the Securities and Exchange Commission) for
the fiscal years ended December 31, 2011 and 2012, (ii) copies of satisfactory
unaudited consolidated financial statements of the Borrower and NYSE (with
respect to NYSE, such as have been filed with the Securities and Exchange
Commission) for each interim quarterly period (excluding fiscal year end) ended
after the latest fiscal year referred to in clause (i) above and at least 45
days prior to the Closing Date, and unaudited consolidated financial statements
for the same period of the prior fiscal year, (iii) pro forma consolidated
financial statements as required to be included in the registration statement
filed on Form S-4 with the Securities and Exchange Commission to register the
shares being issued by New ICE Parent to NYSE stockholders, and (iv) copies of
all financial statements for NYSE which are publicly available or otherwise in
the possession of the Borrower or are required to be prepared by any applicable
governmental authority or applicable law including without limitation all
financial statements to be included in a registration statement the registration
statement filed on Form S-4 with the Securities and Exchange Commission to
register the shares being issued by New ICE Parent to NYSE stockholders.
 

51

 

 

(i)            The Closing Date shall have occurred not later than the earlier
of (i) 5:00 p.m., Local Time, on December 31, 2013 or, if the “Termination Date”
referred to in the NYSE Merger Agreement is extended to a later date as provided
in Section 6.2(a) of the NYSE Merger Agreement, such later date (but in any
event no later than March 31, 2014) and (ii) the date of termination of the NYSE
Merger Agreement or the public announcement by the Borrower of its intention not
to proceed with the NYSE Merger Transactions.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.
 
3.2           Conditions of All Borrowings.  The obligation of each Lender to
make any Loans hereunder is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing Date (including the Closing Date,
in the case of any Loans made on the Closing Date hereunder):
 
(a)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b);
 
(b)           Each of the representations and warranties of the Borrower
contained in Article IV and in the other Credit Documents qualified as to
materiality shall be true and correct and those not so qualified shall be true
and correct in all material respects, in each case on and as of such Borrowing
Date with the same effect as if made on and as of such date, both immediately
before and after giving effect to the Loans to be made on such date (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date); and
 
(c)           No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made on such date.
 
Each giving of a Notice of Borrowing and the consummation of each Borrowing
shall be deemed to constitute a representation by the Borrower that the
statements contained in Sections 3.2(b) and 3.2(c) are true, both as of the date
of such notice or request and as of the relevant Borrowing Date.
 

52

 

 

ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
 
4.1           Corporate Organization and Power.  The Borrower (i) is a
corporation or limited company duly organized or formed, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation (which
jurisdiction, as of the Closing Date, is set forth on Schedule 4.1), (ii) has
the full corporate power and authority to execute, deliver and perform the
Credit Documents to which it is or will be a party, to own and hold its property
and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited company and is in
good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.2           Authorization; Enforceability.  The Borrower has taken all
necessary corporate or limited company action to execute, deliver and perform
each of the Credit Documents to which it is a party, and has (or on any later
date of execution and delivery will have) validly executed and delivered each of
the Credit Documents to which it is a party.  This Agreement constitutes, and
each of the other Credit Documents upon execution and delivery will constitute,
the legal, valid and binding obligation of the Borrower, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).
 
4.3           No Violation.  The execution, delivery and performance by the
Borrower of each of the Credit Documents to which it is a party, and compliance
by it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of incorporation or formation, its
bylaws or operating agreement, or other applicable formation or organizational
documents, (ii) contravene any other Requirement of Law applicable to it,
(iii) conflict with, result in a breach of or constitute (with notice, lapse of
time or both) a default under any indenture, mortgage, lease, agreement,
contract or other instrument to which it is a party, by which it or any of its
properties is bound or to which it is subject, or (iv)  result in or require the
creation or imposition of any Lien, other than a Permitted Lien, upon any of its
properties, revenues or assets; except, in the case of clauses (ii) and (iii)
above, where such violations, conflicts, breaches or defaults, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
 

53

 

 

4.4           Governmental and Third-Party Authorization; Permits.  No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by the Borrower of this Agreement or any of the other
Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  The Borrower, and each Subsidiary of the Borrower, has, and is in good
standing with respect to, or has maintained in effect, all governmental
approvals, licenses, permits and authorizations necessary to conduct its
business as presently conducted and to own or lease and operate its properties,
except for those the failure to obtain which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4.5           Litigation.  Except as set forth on Schedule 4.5, there are no
actions, investigations, suits or proceedings pending or, to the knowledge of
the Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting the Borrower or any Subsidiary of the Borrower
or any of their respective properties that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (ii) with respect
to this Agreement, any of the other Credit Documents or any of the other
transactions contemplated hereby or thereby.
 
4.6           Taxes.  Each of the Borrower and its Subsidiaries has timely filed
all material federal, state, local and foreign tax returns and reports required
to be filed by it and has paid, prior to the date on which penalties would
attach thereto or a Lien would attach to any of its properties if unpaid, all
material taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
not yet delinquent, or are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP (or, in the case of the Foreign Subsidiaries, generally accepted
accounting principles in the jurisdiction of its organization).  Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby.  As of the
Closing Date, there is no ongoing audit or examination or, to the knowledge of
the Borrower, other investigation by any Governmental Authority of the tax
liability of any of the Borrower or its Subsidiaries, and there is no material
unresolved claim by any Governmental Authority concerning the tax liability of
the Borrower or any of its Subsidiaries for any period for which tax returns
have been or were required to have been filed, other than unsecured claims for
which adequate reserves have been established in accordance with GAAP (or, in
the case of the Foreign Subsidiaries, generally accepted accounting principles
in the jurisdiction of its organization).  As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has waived or extended or has been
requested to waive or extend the statute of limitations relating to the payment
of any taxes, except for any waiver or extension that would not reasonably be
expected to result in a Material Adverse Effect.
 
4.7           Subsidiaries.  Schedule 4.7 sets forth a list, as of the Closing
Date, of all of the Subsidiaries of the Borrower and as to each such Subsidiary,
the percentage ownership (direct and indirect) of the Borrower in each class of
its Capital Stock and each direct owner thereof.
 

54

 

 

4.8           Full Disclosure.  All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
any Arranger or any Lender by or on behalf of the Borrower or any Subsidiary of
the Borrower pursuant to this Agreement or the other Credit Documents is or will
be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained herein and therein, in
light of the circumstances under which such information was provided, taken as a
whole, not misleading; provided that, with respect to projections, budgets and
other estimates, except as specifically represented in Section Error! Reference
source not found., the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  As of the Closing Date, there is no fact known to the Borrower or any
Subsidiary of the Borrower that has, or would reasonably be expected to have, a
Material Adverse Effect, which fact has not been set forth herein, in the
consolidated financial statements of the Borrower and its Subsidiaries furnished
to the Administrative Agent and/or the Lenders, or in any certificate, opinion
or other written statement made or furnished by the Borrower to the
Administrative Agent and/or the Lenders.
 
4.9           Margin Regulations.  The Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.  No proceeds of the Loans will
be used, directly or indirectly, to purchase or carry any Margin Stock, to
extend credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.
 
4.10           No Material Adverse Effect.  There has been no Material Adverse
Effect since December 31, 2012 and there exists no event, condition or state of
facts that would reasonably be expected to result in a Material Adverse Effect.
 
4.11           Financial Matters.
 
(a)           The Borrower has heretofore furnished to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2012, 2011 and 2010 fiscal years, in each case with the
related statements of income, stockholders’ equity, comprehensive income and
cash flows for the fiscal years then ended, together with the opinions of Ernst
& Young LLP thereon.  Such financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the respective
dates thereof and the results of operations of the Borrower and its Subsidiaries
on a consolidated basis for the respective periods then ended.  Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Borrower and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.
 

55

 

 

(b)           [Reserved].
 
(c)           After giving effect to the consummation of the transactions
contemplated hereby, the Borrower (i) has capital sufficient to carry on its
businesses as conducted and as proposed to be conducted, (ii) has assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on its existing debts as
they become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.
 
(d)           Since December 31, 2012, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that would reasonably be expected to have a Material Adverse Effect.
 
(e)           Neither (i) the board of directors of the Borrower, a committee
thereof or an Responsible Officer of the Borrower has concluded that any
financial statement previously furnished to the Administrative Agent for use in
connection with the transactions contemplated by this Agreement or otherwise
required to be delivered to the Administrative Agent or the Lenders by the
express terms of this Agreement should no longer be relied upon because of an
error, nor (ii) has the Borrower been advised by its auditors that a previously
issued audit report or interim review cannot be relied on.
 
4.12           Ownership of Properties.  Each of the Borrower and its
Subsidiaries (i) has good and marketable title to all material real property
owned by it, (ii) holds interests as lessee under valid leases in full force and
effect with respect to all material leased real and personal property used in
connection with its business, and (iii) has good title to all of its other
material properties and assets reflected in the most recent financial statements
referred to in Section 4.11(a) (except as sold or otherwise disposed of since
the date thereof in the ordinary course of business), in each case free and
clear of all Liens other than Permitted Liens.
 
4.13         ERISA; Non-U.S. Pension Plans.
 
(a)           The Borrower and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including the applicable
provisions of ERISA and the Code, in each case except where the failure so to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.  No ERISA Event (i) has occurred within the five
(5) year period prior to the Closing Date, (ii) has occurred and is continuing,
or (iii) to the knowledge of the Borrower, is reasonably expected to occur with
respect to any Plan.  No Plan has any Unfunded Pension Liability as of the most
recent annual valuation date applicable thereto, and neither the Borrower nor
any of its ERISA Affiliates has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.
 

56

 

 

(b)           Neither the Borrower nor any of its ERISA Affiliates has any
outstanding liability on account of a complete or partial withdrawal from any
Multiemployer Plan, and neither the Borrower nor any of its ERISA Affiliates
would become subject to any liability under ERISA if any the Borrower or ERISA
Affiliate were to withdraw completely from all Multiemployer Plans as of the
most recent valuation date.  No Multiemployer Plan is in “reorganization” or is
“insolvent” within the meaning of such terms under ERISA.
 
(c)           Each Non−U.S. Pension Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance would not
reasonably be expected to result in a Material Adverse Effect.  With respect to
each Non−U.S. Pension Plan, none of the Borrower, its Affiliates or any of their
directors, officers, employees or agents has engaged in a transaction, or other
act or omission (including entering into this Agreement and any act done or to
be done in connection with this Agreement), that has subjected, or would
reasonably be expected to subject, the Borrower or any of its Subsidiaries,
directly or indirectly, to any penalty (including any tax or civil penalty),
fine, claim or other liability (including any liability under a contribution
notice or financial support direction (as those terms are defined in the United
Kingdom Pensions Act 2004), or any liability or amount payable under section 75
or 75A of the United Kingdom Pensions Act 1995), that would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
and there are no facts or circumstances which may give rise to any such penalty,
fine, claim, or other liability. With respect to each Non−U.S. Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with applicable law or,
where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Non−U.S. Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Non−U.S. Pension Plans would not
reasonably be expected to result in a Material Adverse Effect before the date
that, in relation to a Non−U.S. Pension Plan, (i) the entire debt is triggered
under Section 75 of the United Kingdom Pensions Act 1995 or (ii) a contribution
notice or financial support direction is issued in respect of such debt.  There
are no actions, suits or claims (other than routine claims for benefits) pending
against or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries with respect to any Non−U.S. Pension Plan which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
4.14         Environmental Matters.  Except as set forth on Schedule 4.14,
neither the Borrower nor any of its Subsidiaries is involved in any suit, action
or proceeding, or has received any notice, complaint or other request for
information from any Governmental Authority or other Person, with respect to any
actual or alleged Environmental Claims, and to the knowledge of the Borrower,
there are no threatened Environmental Claims, nor any basis therefor, which in
any such case would reasonably be expected to result in a Material Adverse
Effect.
 
4.15         Compliance with Laws.  Each of the Borrower and its Subsidiaries
has timely filed all material reports, documents and other materials required to
be filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 

57

 

 

4.16         Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or has the legal right to use, all Intellectual Property necessary for it
to conduct its business as currently conducted.  No claim has been asserted or
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by the Borrower or any
Subsidiary of the Borrower does not infringe on the known rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4.17         Regulated Industries.  The Borrower is not an “investment company,”
a company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940.
 
4.18         Insurance.  The assets, properties and business of the Borrower and
its Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
 
4.19         Material Contracts.  Schedule 4.19 lists, as of the Closing Date,
each “material contract” (within the meaning of Item 601(b)(10) of Regulation
S-K under the Securities Act) to which the Borrower or any of its Subsidiaries
is a party, by which the Borrower or any of its Subsidiaries or its properties
is bound or to which the Borrower or any of its Subsidiaries is subject
(collectively, “Material Contracts”), and also indicates the parties
thereto.  As of the Closing Date, (i) each Material Contract is in full force
and effect and is enforceable by each of the Borrower and its Subsidiaries that
is a party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general or equitable principles
or by principles of good faith and fair dealing, except where the failure to be
in such full force and effect would not reasonably be expected to have a
Material Adverse Effect, and (ii) neither the Borrower nor any of its
Subsidiaries or, to the knowledge of the Borrower, any other party thereto is in
breach of or default under any Material Contract or has given notice of
termination or cancellation of any Material Contract, except where such breach
or default or termination or cancellation would not reasonably be expected to
have a Material Adverse Effect.
 
4.20         Certain Restrictions.  No Subsidiary is a party to, or otherwise
subject to, any legal, regulatory, contractual or other restriction or any
agreement restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Borrower or
any of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary except for such restrictions existing under
or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, and (iii) any documentation evidencing or
relating to (x) Indebtedness permitted to be incurred by the Borrower or any of
its Subsidiaries under this Agreement or (y) other transactions permitted under
this Agreement; provided, in each case, that such restrictions and encumbrances
are no more restrictive than those set forth in this Agreement.
 

58

 

 

4.21         OFAC; Anti-Terrorism Laws.
 
(a)           Neither the Borrower nor any Affiliate of the Borrower (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(b)           Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
or any of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto.  The Borrower and each Subsidiary of the
Borrower is in compliance in all material respects with the PATRIOT Act.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:
 
5.1           Financial Statements.  The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:
 
(a)           As soon as available and in any event within forty-five (45) days
(or, if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the second fiscal
quarter of fiscal year 2013, unaudited consolidated balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal quarter then ended and for that
portion of the fiscal year then ended, in each case setting forth comparative
consolidated figures as of the end of and for the corresponding period in the
preceding fiscal year together with comparative budgeted figures for the fiscal
period then ended, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; and
 

59

 

 

(b)           As soon as available and in any event within ninety (90) days (or,
if earlier and if applicable to the Borrower, the annual report deadline under
the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year 2013, an audited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and the related
audited consolidated statements of income, cash flows and stockholders’ equity
for the Borrower and its Subsidiaries for the fiscal year then ended, including
the notes thereto, in each case setting forth comparative consolidated figures
as of the end of and for the preceding fiscal year together with comparative
budgeted figures for the fiscal year then ended, all in reasonable detail and
(with respect to the audited statements) certified by the independent certified
public accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with (y) a report thereon by
such accountants that is not qualified as to going concern or scope of audit and
to the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a letter from such accountants to the
effect that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit.
 
(c)           In the event that any financial statement or Compliance
Certificate delivered pursuant to Sections 5.1(a), 5.1(b) or 5.2(a) is shown to
be inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable Period
and (ii) the Borrower shall immediately pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent in accordance with Section 2.13.  This Section
5.1(c) shall not limit the rights of the Administrative Agent and Lenders with
respect to Sections 2.9(b) and 8.2.
 
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b) or
5.2(c) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower provides notice to the
Lenders that such information has been posted on the Borrower’s website on the
Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents.  The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.  Documents required to be delivered pursuant to
Sections 5.1, 5.2(a), 5.2(b) or 5.2(c) shall be deemed delivered when and to the
extent that such documents are delivered pursuant to and in accordance with the
Existing Credit Agreement.
 

60

 

 

5.2           Other Business and Financial Information.  The Borrower will
deliver to the Administrative Agent and each Lender:
 
(a)           Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article VI as of the last day of the period covered by such financial
statements;
 
(b)           As soon as available and in any event within thirty (30) days
after the commencement of each fiscal year, beginning with the 2014 fiscal year,
a consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
 
(c)           Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that the
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Borrower shall render to or file
with the Securities and Exchange Commission, and (iii) all press releases and
other statements made available generally by the Borrower or any Subsidiary of
the Borrower to the public concerning material developments in the business of
the Borrower and their Subsidiaries; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(c) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;
 

61

 

 

(d)           Promptly upon (and in any event within five (5) Business Days
after) any Responsible Officer of the Borrower obtaining knowledge thereof,
written notice of any of the following:
 
(i)              the occurrence of any Default or Event of Default, together
with a written statement of a Responsible Officer of the Borrower specifying the
nature of such Default or Event of Default, the period of existence thereof and
the action that the Borrower has taken and proposes to take with respect
thereto;
 
(ii)           the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(d)(ii);
 
(iii)          the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, would
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
would reasonably be expected to have a Material Adverse Effect;
 
(iv)          the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to the Borrower or an ERISA Affiliate with
respect to such ERISA Event; and
 
(v)           any other matter or event that has, or would reasonably be
expected to have, a Material Adverse Effect, together with a written statement
of a Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
 
(e)           As promptly as reasonably possible, such other information about
the business, financial condition, operations or properties of the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender may from time
to time reasonably request (except with respect to information relating to
communications with any Governmental Authority or Self-Regulatory Organization
with jurisdiction over any Regulated Subsidiary).
 

62

 

 

5.3           Existence; Franchises; Maintenance of Properties.  The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 7.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and
Self-Regulatory Organizations necessary to the ownership, occupation or use of
its properties or the conduct of its business, except to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect, and
(iii) keep all material properties in good working order and condition (normal
wear and tear and damage by casualty excepted), provided that this Section shall
not prevent the Borrower or any Subsidiary thereof from discontinuing the
operation and the maintenance of any of its properties if such discontinuance,
in the good faith judgment of the Borrower, is desirable in the conduct of its
business and such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.4           Use of Proceeds.  The proceeds of the Loans shall be used for
working capital and general corporate purposes of the Borrower, including but
not limited to the funding of the possible prepayment of the Senior Notes.
 
5.5           Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.
 
5.6           Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before
maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and (ii) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
 
5.7           Insurance.  The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.
 

63

 

 

5.8           Maintenance of Books and Records; Inspection.  The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization) and in
compliance with the requirements of any Governmental Authority or
Self-Regulatory Organization having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts (except with respect to information relating to communications with
any Governmental Authority or Self-Regulatory Organization with jurisdiction
over any Regulated Subsidiary), and make copies and memoranda of them, and to
discuss its affairs, finances and accounts with its officers and employees and,
upon reasonable notice to the Borrower, the independent public accountants of
the Borrower and its Subsidiaries (and by this provision the Borrower authorizes
such accountants to discuss the finances and affairs of the Borrower and its
Subsidiaries), all at such times and from time to time, upon reasonable notice
and during business hours, as may be reasonably requested; provided however,
that when a Default or Event of Default exists the Administrative Agent may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
 
5.9           Permitted Acquisitions.  The Borrower shall comply with, and cause
each of its applicable Subsidiaries to comply with, the following covenants;
provided, however, that the following covenants shall be required only with
respect to Permitted Acquisitions having an Acquisition Amount exceeding
$300,000,000:
 
(a)           Promptly after the consummation of any Permitted Acquisition or
such later date reasonably acceptable to the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent the following:
 
(i)            a reasonably detailed description of the material terms of such
Acquisition (including the purchase price and method and structure of payment)
and of each Person or business that is the subject of such Acquisition (each, a
“Target”);
 
(ii)           to the extent available, audited historical financial statements
of the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of independent certified
public accountants, and (if available) unaudited financial statements for any
interim periods since the most recent fiscal year-end;
 
(iii)          consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
 
(iv)          a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Financial Officer of the Borrower
setting forth the Acquisition Amount and further to the effect that, to the best
of such Financial Officer’s knowledge, the requirements set forth in Section 7.5
have been satisfied (with financial covenant calculations to be attached to the
certificate using the Covenant Compliance Worksheet).
 

64

 

 

(b)           As soon as reasonably practicable after the consummation of any
such Permitted Acquisition, the Borrower will deliver to the Administrative
Agent true and correct copies of the fully executed acquisition agreement
(including schedules and exhibits thereto) and other material documents and
closing papers delivered in connection therewith.
 
5.10         Subsidiary Guarantors.
 
(a)           The Borrower will cause any Subsidiary of the Borrower that
guarantees the Senior Notes to enter into a subsidiary guaranty agreement to
provide a guaranty of the Obligations, which shall be in a form reasonably
acceptable to the Administrative Agent (a “Subsidiary Guaranty”) and deliver to
the Lenders (substantially concurrently with the incurrence of any such guaranty
of the Senior Notes) the following items:
 
(i)           an opinion of counsel (who may be in-house counsel for the
Borrower) addressed to the Administrative Agent and the Lenders, substantially
to the effect that such Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that such Subsidiary Guaranty constitutes
the legal, valid and binding obligation of such Person enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and addressing such other matters as the
Administrative Agent shall reasonably request; and
 
(ii)            (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary, (B) a copy of
the bylaws or similar organizational document of such Subsidiary, certified on
behalf of such Subsidiary as of a date that is acceptable to the Administrative
Agent by the corporate secretary or assistant secretary of such Subsidiary, (C)
an original certificate of good standing for such Subsidiary issued by the
applicable Governmental Authority of the jurisdiction of incorporation or
organization of such Subsidiary and (D) copies of the resolutions of the board
of directors and, if required, stockholders or other equity owners of such
Subsidiary authorizing the execution, delivery and performance of the
agreements, documents and instruments executed pursuant to this Section 5.10,
certified on behalf of such Subsidiary by an Authorized Officer of such
Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(b)        The Lenders agree to discharge and release any Subsidiary Guarantor
from any Subsidiary Guaranty upon the written request of the Borrower, provided
that (i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under any such Subsidiary Guaranty) as a guarantor in respect of the
Senior Notes and the Borrower so certifies to the Lenders in a certificate of a
Responsible Officer, (ii) at the time of such release and discharge, the
Borrower shall deliver a certificate of a Responsible Officer to the Lenders
stating that no Default or Event of Default exists, and (iii) if any fee or
other form of consideration is given to any holder of the Senior Notes for the
purpose of such release, the Lenders shall receive equivalent consideration.
 

65

 

 

5.11         OFAC, PATRIOT Act Compliance.  The Borrower will, and will cause
each of its Subsidiaries to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
5.12         Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.
 
5.13         Springing Modification of Terms.  Notwithstanding anything in
Section 10.5 to the contrary, upon any amendment to the Existing Credit
Agreement, this Agreement shall be deemed automatically amended to conform to
the amended provisions thereof and all amended defined terms used therein
(except to the extent such provisions and definitions relate to the pricing
levels set forth in the definition of Applicable Percentage or to facilities
included in the Existing Credit Agreement for which corresponding facilities are
not included herein, such as term loans, swingline facilities, letter of credit
facilities, foreign currency borrowings and foreign borrowers).  The parties
agree to promptly execute and deliver each such conforming amendment to this
Agreement in form and substance satisfactory to the Required Lenders evidencing
such amendment of this Agreement, provided that the execution and delivery of
any such amendment shall not be a precondition to the effectiveness of such
amendment, but shall merely be for the convenience of the parties hereto.
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans  together with all fees, expenses and other amounts then due and owing
hereunder:
 
6.1           Maximum Total Leverage Ratio.  The Total Leverage Ratio as of the
last day of any fiscal quarter, beginning with the second fiscal quarter of
2013, shall not be greater than the ratio of 3.00 to 1.00.
 
6.2           Minimum Interest Coverage Ratio.  The Interest Coverage Ratio as
of the last day of any fiscal quarter, beginning with the second fiscal quarter
of 2013, shall not be less than 5.0 to 1.0.
 

66

 

 

ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder:
 
7.1           Merger; Consolidation.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, amalgamation, merger or other combination, or agree to
do any of the foregoing; provided, however, that so long as no Default or Event
of Default has occurred and is continuing or would result therefrom:
 
(i)           any Subsidiary of the Borrower may merge, consolidate or
amalgamate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity), (y) any other Subsidiary of the
Borrower or (z) any other Person, so long as such merger, consolidation or
amalgamation constitutes a Permitted Acquisition and the applicable provisions
of Sections 5.9 and 7.5 are satisfied, and if either Person is a Wholly Owned
Subsidiary, the surviving Person is a Wholly Owned Subsidiary;
 
(ii)           the Borrower may merge, consolidate or amalgamate with another
Person (other than any Subsidiary of the Borrower), so long as (y) the Borrower
is the surviving entity, and (z) if such merger, consolidation or amalgamation
constitutes an Acquisition, the applicable conditions and requirements of
Sections 5.9 and 7.5 are satisfied; and
 
(iii)          to the extent not otherwise permitted under the foregoing
clauses, any Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and/or no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
 
7.2           Indebtedness.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
 
(i)           Indebtedness of the Borrower in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
 
(ii)           accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
 
(iii)          unsecured loans and advances by the Borrower or any Subsidiary of
the Borrower to the Borrower or any Subsidiary of the Borrower;
 

67

 

 

(iv)          secured Indebtedness of any Subsidiary of the Borrower providing
clearing house services consisting of borrowings from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians in support of such Subsidiary’s
clearing, depository and settlement business to the extent permitted by
applicable Governmental Authorities, provided that any such indebtedness is not
outstanding for longer than 10 Business Days;
 
(v)           Indebtedness of the Borrower evidenced by the Senior Notes;
 
(vi)          Indebtedness of the Borrower under Hedge Agreements entered into
in the ordinary course of business to manage existing or anticipated interest
rate or foreign currency risk and not for speculative purposes;
 
(vii)         Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary that is a clearing house operator acting in its
capacity as a central counterparty;
 
(viii)        other unsecured Indebtedness of the Borrower or any Subsidiary
Guarantor; provided that (A) that at the time of incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing (or would result therefrom), and (B) the Borrower is in compliance
with the Total Leverage Ratio covenant set forth in Section 6.1 on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness; and
 
(ix)           other Priority Indebtedness of the Borrower and its Subsidiaries;
provided that at the time of incurrence of such Priority Indebtedness (or in the
case of Indebtedness described in Section 7.2(iv), on the 11th Business Day
following the incurrence of such indebtedness, if not sooner repaid in full) and
after giving effect thereto and to the application of the proceeds thereof, (A)
no Default or Event of Default shall have occurred and be continuing (or would
result therefrom) and (B) the aggregate amount of all such Indebtedness
permitted pursuant to this Section 7.2(ix) shall not exceed an amount equal to
15% of the Consolidated Net Worth of the Borrower and its Subsidiaries (to be
determined as of the end of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Sections 5.1(a) or 5.1(b)).
 
7.3           Liens.  The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, make, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):
 
(i)           Liens in existence on the Closing Date and set forth on
Schedule 7.3 and any extensions, renewals or replacements thereof; provided that
any such extension, renewal or replacement Lien shall be limited to all or a
part of the property that secured the Lien so extended, renewed or replaced
(plus any improvements on such property) and shall secure only those obligations
that it secures on the date hereof (and any renewals, replacements, refinancings
or extensions of such obligations that do not increase the outstanding principal
amount thereof);
 

68

 

 

(ii)           Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not yet due and
payable;
 
(iii)          Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(l))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
 
(iv)          Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization), if so
required;
 
(v)           any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(i);
 
(vi)         any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
 
(vii)         Liens created or existing over all or any part of any Guaranty
Fund;
 
(viii)        Liens securing Indebtedness permitted pursuant to Section 7.2(iv);
 
(ix)          Liens securing (A) purchase money Indebtedness of the Borrower and
its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Borrower and its
Subsidiaries in connection with a Permitted Acquisition or other transaction
permitted under this Agreement), including Capital Lease Obligations, and any
renewals, replacements, refinancings or extensions thereof; provided that
(x) any such Lien shall attach to the property being acquired, constructed or
improved with such Indebtedness concurrently with or within ninety (90) days
after the acquisition (or completion of construction or improvement) or the
refinancing thereof by the Borrower or such Subsidiary, (y) the amount of the
Indebtedness secured by such Lien shall not exceed 100% of the cost to the
Borrower or such Subsidiary of acquiring, constructing or improving the property
and any other assets then being financed solely by the same financing source,
and (z) any such Lien shall not encumber any other property of the Borrower or
any of its Subsidiaries except assets then being financed solely by the same
financing source, and (B) other obligations of the Borrower and its Subsidiaries
(other than any obligation with respect to the Senior Notes), in an aggregate
principal amount for all such Indebtedness secured by Liens permitted pursuant
to clauses (A) and (B) above not exceeding $100,000,000 outstanding at any time;
and
 

69

 

 

 
(x)           other Liens consisting of minor defects in title that do not
interfere with the Borrower or the applicable Subsidiary’s ability to conduct
its business as currently conducted.
 
7.4           Asset Dispositions.  The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, make or agree to make
any Asset Disposition except for:
 
(i)             the sale, exchange or other disposition of inventory, Cash
Equivalents, assets and properties in the ordinary course of business, the sale
or write-off of past due or impaired accounts receivable for collection purposes
(but not for factoring, securitization or other financing purposes), and the
termination or unwinding of Hedge Agreements permitted hereunder;
 
(ii)           the sale, lease or other disposition of assets by the Borrower or
any Subsidiary of the Borrower to the Borrower or any Subsidiary of the
Borrower, in each case so long as no Event of Default shall have occurred and be
continuing or would result therefrom;
 
(iii)          the disposition of any property or asset of the Borrower or any
Subsidiary resulting from any casualty event or other insured damage, or any
taking under power of eminent domain or by condemnation or similar proceeding;
and
 
(iv)          the sale or other disposition of assets outside the ordinary
course of business (A) for fair value and for consideration or (B) provided such
sale or other disposition is not materially disadvantageous to the Lenders, as
otherwise determined in good faith by the Borrower to be in the best interests
of the Borrower and its Subsidiaries; provided that (x) the aggregate amount of
Net Cash Proceeds from all such sales or dispositions described in clauses (A)
and (B) above that are consummated during any fiscal year shall not exceed
$100,000,000 and (y) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.
 
7.5           Acquisitions.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, consummate any Acquisition, provided that the
Borrower or any of its Subsidiaries may consummate any Acquisition so long as
(i) the Borrower is in compliance with the covenants in Article VI on a Pro
Forma Basis after giving effect to such Acquisition; provided, however, that
prior to the closing of an Acquisition having an Acquisition Amount exceeding
$300,000,000, the Borrower shall provide the Lenders with a Compliance
Certificate prepared on a Pro Forma Basis that demonstrates such compliance,
(ii) in the case of an Acquisition to which the Borrower is a party involving a
merger, amalgamation or the acquisition of control of the Capital Stock of a
Person, the Borrower is the surviving or acquiring entity, as the case may be,
(iii) each business acquired shall be in substantially the same line of business
as the business conducted by the Borrower or its Subsidiaries on the Closing
Date or in lines of business reasonably related thereto or in support thereof,
(iv) the board of directors or equivalent governing body of the Person whose
Capital Stock or business is acquired shall have approved such Acquisition, if
required by applicable law (but provided in any event such Acquisition shall not
be “hostile”), and (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto.
 

70

 

 

 
7.6           Restricted Payments.  The Borrower will not, and will not permit
or cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:
 
(a)       each Subsidiary may make payments to the Borrower for its
proportionate share of the tax liability of the affiliated group of entities
that file consolidated federal income tax returns;
 
(b)       each Subsidiary of the Borrower may declare and make dividend payments
or other distributions ratably with respect to the applicable class of their
Capital Stock, in each case to the extent not prohibited under applicable
Requirements of Law;
 
(c)       the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Capital Stock;
 
(d)       so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make any Restricted
Payment;
 
(e)       the Subsidiaries of the Borrower may make payments of profit sharing
entitlements, rebates, incentives, partnership distributions or similar
entitlements; and
 
(f)        any Subsidiary may surrender or receive UK tax losses and make or
receive payment in respect thereof to or from any Affiliate in accordance with
its usual practice.
 
7.7           Transactions with Affiliates.  The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including any purchase, sale, lease or exchange of property or the rendering of
any service) with any officer, director, stockholder or other Affiliate of the
Borrower or any of its Subsidiaries, except in the ordinary course of its
business and upon fair and reasonable terms that are no less favorable to it
than it would be obtained in a comparable arm’s length transaction with a Person
other than an Affiliate of the Borrower or any of its Subsidiaries; provided,
however, that nothing contained in this Section 7.7 shall prohibit:
 
(i)           transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
Borrower or Subsidiary of the Borrower) or otherwise expressly permitted under
any other provision of this Agreement;
 

71

 

 

 
(ii)           transactions among or between the Borrower and the Subsidiaries
of the Borrower not prohibited under this Agreement (provided that such
transactions shall remain subject to any other applicable limitations and
restrictions set forth in this Agreement); and
 
(iii)          transactions with Affiliates in good faith in the ordinary course
of the Borrower’s or such Subsidiary’s business consistent with past practice
and on terms no less favorable to the Borrower or such Subsidiary than those
that could have been obtained in a comparable transaction on an arm’s length
basis from a Person that is not an Affiliate.
 
7.8           Lines of Business.  The Borrower will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Borrower and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Borrower and its Subsidiaries, taken as a whole, are
engaged on the Closing Date.
 
7.9           Fiscal Year.  The Borrower will not, and will not permit or cause
any of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
 
7.10           Accounting Changes.  Other than as permitted pursuant to
Section 1.2, the Borrower will not, and will not permit or cause any of its
Subsidiaries to, make or permit any material change in its accounting policies
or reporting practices, except as may be required by GAAP (or, in the case of
the Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization).
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
8.1           Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
 
(a)           The Borrower shall fail to pay when due (i) any principal of any
Loan, or (ii) any interest on any Loan or other Obligation, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;
 
(b)           The Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Sections 5.2(d)(i), 5.3,
5.4, or 5.10 or in Articles VI or VII or (ii) fail to observe, perform or comply
with any condition, covenant or agreement contained in Sections 5.1 or 5.2
(other than Section 5.2(d)(i)) and (in the case of this clause (ii) only) such
failure shall continue unremedied for a period of five (5) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower;
 

72

 

 

 
(c)           The Borrower or any Subsidiary Guarantor shall fail to observe,
perform or comply with any condition, covenant or agreement contained in this
Agreement or any of the other Credit Documents other than those enumerated in
Sections 8.1(a) and 8.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of thirty (30) days after the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower; or any default or
event of default shall occur under any Hedge Agreement to which the Borrower and
any Hedge Party are parties;
 
(d)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary Guarantor in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
 
(e)           (i) The Borrower or any Subsidiary of the Borrower shall (A) fail
to pay when due (whether by scheduled maturity, acceleration or otherwise and
after giving effect to any applicable grace period or notice provisions) any
principal of or interest due under any other Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement, the Existing Credit Documents,
the Note Purchase Agreement and the Senior Notes) having an aggregate principal
amount of at least $20,000,000 or (B) fail to observe, perform or comply with
any condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and the effect of such failure, event or
condition is to cause, or permit the holder or holders of such Indebtedness (or
a trustee or agent on its or their behalf) to cause (with or without the giving
of notice, lapse of time, or both), without regard to any subordination terms
with respect thereto, such Indebtedness to become due, or to be prepaid,
redeemed, purchased or defeased, prior to its stated maturity; or (ii) an event
of default shall occur under the Existing Credit Documents, the Note Purchase
Agreement or the Senior Notes;
 
(f)           The Borrower or any Material Subsidiary shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable Debtor Relief Law
(except, in the case of ICE Europe Parent Limited, in connection with any
reorganization on a solvent basis permitted by Section 7.1), now or hereafter in
effect, (ii) consent to the institution of, or fail to controvert in a timely
and appropriate manner, any petition or case of the type described in
Section 8.1(g), (iii) apply for or consent to the appointment of or taking
possession by a custodian, trustee, receiver or similar official for or of
itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;
 

73

 

 

 
(g)           Any involuntary petition or case shall be filed or commenced
against the Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of sixty
(60) days; or an order, judgment or decree approving or ordering any of the
foregoing shall be entered in any such proceeding;
 
(h)            [Reserved];
 
(i)            Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $20,000,000 shall be entered or filed against
the Borrower or any Subsidiary of the Borrower or any of their respective
properties and the same shall not be paid, dismissed, bonded, vacated, stayed or
discharged within a period of thirty (30) days or in any event later than five
(5) days prior to the date of any proposed sale of such property thereunder;
 
(j)            Any Credit Document shall for any reason (other than as
explicitly permitted under this Agreement or any other Credit Document) cease to
be in full force and effect as to the Borrower, or the Borrower or any Person
acting on its behalf shall deny or disaffirm the Borrower’s obligations
thereunder;
 
(k)           A Change of Control shall have occurred;
 
(l)            Any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, the Borrower and its ERISA Affiliates have incurred, or would
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$20,000,000;
 
(m)          The Borrower or any of its Subsidiaries shall have been notified
that any of them has, in relation to a Non−U.S. Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non−U.S. Pension Plans, in each
case that would reasonably be expected to result in a Material Adverse Effect;
or
 
(n)           Any one or more licenses, permits, accreditations or
authorizations of the Borrower or any Subsidiary of the Borrower shall be
suspended, limited or terminated or shall not be renewed, or any other action
shall be taken by any Governmental Authority or Self-Regulatory Organization in
response to any alleged failure by the Borrower or any of its Subsidiaries to be
in compliance with applicable Requirements of Law, and (i) such action,
individually or in the aggregate, has or would reasonably be expected to have a
Material Adverse Effect and (ii) such suspension, limitation, termination,
non-renewal or other action shall continue unremedied for 30 days following the
earlier of (y) the date on which a Responsible Officer of the Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower.
 

74

 

 

 
8.2           Remedies:  Termination of Commitments, Acceleration, etc.  Upon
and at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
 
(a)           Declare the Commitments to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments shall automatically be terminated;
 
(b)           Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for the avoidance of doubt, excluding any amounts owing under
any Hedge Agreement), shall become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower; provided that, upon the occurrence of a Bankruptcy
Event, all of the outstanding principal amount of the Loans and all other
amounts described in this Section 8.2(b) shall automatically become immediately
due and payable without presentment, demand, protest, notice of intent to
accelerate or other notice or legal process of any kind, all of which are hereby
knowingly and expressly waived by the Borrower;
 
(c)           Appoint or direct the appointment of a receiver for the properties
and assets of the Borrower, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and
 
(d)           Exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.
 

75

 

 

 
8.3           Remedies: Set-Off.  Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender or such Affiliate, irrespective of whether or not such Lender or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
ARTICLE IX
 
THE ADMINISTRATIVE AGENT
 
9.1           Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents, and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
and the Borrower shall not have any rights as a third party beneficiary of any
of such provisions.
 
9.2           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.3           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law; and
 

76

 

 

 
(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 

77

 

 

 
9.5           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
9.6           Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, provided that if such bank is
not a Lender or an Affiliate of a Lender, the Borrower shall have the right to
consent to such appointment (such consent to not be unreasonably withheld).  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
9.7           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
 

78

 

 

 
9.8           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Documentation Agent or other agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.
 
9.9           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10 and 10.1) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.1.
 
Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
9.10           Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under any Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents or as required under Section 5.10(b).  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Subsidiary Guarantor from
its obligations under any Subsidiary Guaranty pursuant to this Section 9.10.
 

79

 

 

 
ARTICLE X
 
MISCELLANEOUS
 
10.1           Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, and (iii) any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC.
 
(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any Subsidiary
of the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Substances on or from any property
owned or operated by the Borrower or any Subsidiary of the Borrower, or any
Environmental Claim related in any way to the Borrower or any Subsidiary of the
Borrower, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
Subsidiary of the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent (x) that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) resulting from a claim brought the Borrower
or any Subsidiary of the Borrower against such Indemnitee for a breach in bad
faith of such Indemnitee’s obligations under this Agreement or any other Credit
Document, if the Borrower or such Subsidiary has obtained a final nonappealable
judgment of a court of competent jurisdiction finding a breach in bad faith by
such Indemnitee, or (z) arising from any dispute solely among Indemnitees, other
than (A) any claims against the Administrative Agent, any Arranger or any other
titled agent in fulfilling its role as an agent hereunder and (B) any claims
arising out of any act or omission on the part of the Borrower or any of its
Affiliates or Subsidiaries.  This Section 10.1(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.
 

80

 

 

 
(c)           To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or Section 10.1(b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) such Lender’s proportion (based on the percentages as used in
determining the Required Lenders as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.3(c).
 
(d)           To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee referred to in
Section 10.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Indemnitee’s gross negligence, willful
misconduct or breach in bad faith of its obligations hereunder, in each case, as
determined by a court of competent jurisdiction by final and nonappealable
judgment.
 
(e)           All amounts due under this Section shall be payable by the
Borrower upon demand therefor.
 
10.2           Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
 
(a)           This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
 

81

 

 

 
(b)           The Borrower irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court for
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any Credit Document shall affect any right
that the Administrative Agent, any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Credit Document against
the Borrower or any of their respective properties in the courts of any
jurisdiction.
 
(c)           The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b).  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 10.4.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
10.3           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

82

 

 

 
10.4           Notices; Effectiveness; Electronic Communication.
 
(a)           Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
 
(i)           if to the Borrower or the Administrative Agent, to it at the
address (or telecopier number) specified for such Person on Schedule 1.1(a); and
 
(ii)           if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or other
communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
 
10.5           Amendments, Waivers, etc.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:
 

83

 

 

 
(a)           unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan, reduce the rate of or
forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Administrative Agent or the Arrangers for their own
accounts) (it being understood that an amendment to the definition of Total
Leverage Ratio (or any defined terms used therein) shall not constitute a
reduction of any interest rate or fees hereunder), (ii) waive, extend or
postpone the final scheduled maturity date or any other scheduled date for the
payment of any principal of or interest on any Loan (including any scheduled
date for the mandatory termination of any Commitments), or waive, extend or
postpone the time of payment of any fees hereunder (other than fees payable to
the Administrative Agent or the Arrangers for their own accounts), or
(iii) increase any Commitment of any such Lender over the amount thereof in
effect or extend the maturity thereof (it being understood that a waiver of any
condition precedent set forth in Section 3.2 or of any Default or Event of
Default or mandatory termination of the Commitments, if agreed to by the
Required Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);
 
(b)           unless agreed to by all of the Lenders, (i) reduce the percentage
of the aggregate Commitments or of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, or (iii) change or waive any
provision of Section 2.13(e), Section 2.15, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 10.5; and
 
(c)           unless agreed to by each Hedge Party that would be adversely
affected thereby in its capacity as such relative to the Lenders, amend any
provision regarding priority of payments in this Agreement or any other Credit
Document;
 
and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document, (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, and (iii) the Administrative Agent and the Borrower
shall be permitted to amend any provision of the Credit Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Credit Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 

84

 

 

 
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth
herein.  Notwithstanding anything to the contrary herein, to the extent not
prohibited by applicable laws, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
 
10.6           Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.6(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i)           The prior written consent of the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that
 
(A)           the consent of the Borrower shall not be required if (y) a Default
or Event of Default has occurred and is continuing at the time of such
assignment or (z) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and
 

85

 

 

 
(B)            the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Lender or an Affiliate of a Lender;
 
(ii)           (A)  in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, and (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of a Commitment, in any case, treating assignments to two or more
Approved Funds under common management as one assignment for purposes of the
minimum amounts, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
 
(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
 
(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
 
(v)           no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
 
(vi)          no such assignment shall be made to a natural person or a
Defaulting Lender.
 

86

 

 

 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  If requested by or on behalf of the assignee, the Borrower, at
their own expense, will execute and deliver to the Administrative Agent a new
Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibit A.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.6(d).  If (A) a Lender assigns or transfers any of its rights or
obligations hereunder or changes its Lending Office, and (B) as a result of
circumstances existing at the date such assignment, transfer or change occurs,
the Borrower would be obliged to make a payment to the new Lender or Lender
acting through its new Lending Office under Section 2.16 or 2.17, then (except
where an assignment or transfer occurs in the ordinary course of primary
syndication of the Loan facilities or at the request of the Borrower) the new
Lender or Lender acting through its new Lending Office is only entitled to
receive payment under Sections 2.16 and 2.17 to the same extent that the
existing Lender or Lender acting through its previous Lending Office would have
been entitled if the assignment, transfer or change had not occurred.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and each Lender, at
any reasonable time and from time to time upon reasonable prior notice.  In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 

87

 

 

 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant.
 
(f)            The Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.16(a), 2.16(b), 2.17 and 2.18 (subject to the
requirements and limitations therein, including the requirements under Section
2.17 (it being understood that the documentation required under Section 2.17(g)
shall be delivered to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that the Borrower shall not be required to make, and
such Participant shall not be entitled to receive, any greater payment under
Sections 2.16 or 2.17, with respect to any participation, than the Borrower
would have been required to make to the relevant participating Lender, and such
participating Lender would have been entitled to receive from the Borrower,
except to the extent such requirement to make and/or entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation, and provided further that such
Participant agrees to be subject to the provisions of Section 2.19 as if it were
an assignee under Section 10.6(b). Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.19 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.3 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.15(b) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(g)           Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
 
(h)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
 

88

 

 

 
(i)            Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.
 
(j)            [Reserved].
 
10.7           No Waiver.  The rights and remedies of the Administrative Agent
and the Lenders expressly set forth in this Agreement and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise.  No failure or
delay on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude other
or further exercise thereof or the exercise of any other right, power or
privilege or be construed to be a waiver of any Default or Event of Default.  No
course of dealing between the Borrower, the Administrative Agent or the Lenders
or their agents or employees shall be effective to amend, modify or discharge
any provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default.  No notice to or demand upon the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent or any Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.
 
10.8           Survival.  All representations, warranties and agreements made by
or on behalf of the Borrower in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof and the making and
repayment of the Loans until the indefeasible payment in full of the
Obligations.  In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 10.1,
shall survive the payment in full of all Loans, the termination of the
Commitments and any termination of this Agreement or any of the other Credit
Documents.  Except as set forth above, this Agreement and the Credit Documents
shall be deemed terminated upon the indefeasible payment in full of the
Obligations.
 
10.9           Severability.  To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
 

89

 

 

 
10.10        Construction.  The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof.  Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
 
10.11        No Fiduciary Duty.  Each of the Administrative Agent, the Arrangers
and the Lenders and their respective Affiliates (collectively, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower
and their Affiliates.  The Borrower agrees that nothing in the Agreement or the
other Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and the Borrower or its Affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement and the other Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Borrower, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of the Borrower or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise the Borrower or
its Affiliates on other matters) or any other obligation to the Borrower except
the obligations expressly set forth in the Credit Documents and (y) each Lender
Party is acting solely as principal and not as the agent or fiduciary of the
Borrower, its Affiliates or any other Person.  The Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto.  The Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with the transactions
contemplated hereby or the process leading thereto.
 
10.12        Confidentiality.  Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and their obligations, (g) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed in writing to maintain the confidentiality of
such Information and the Borrower shall have been given prior notice as to what
Information will be disclosed, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries or Affiliates.
 

90

 

 

 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary of the Borrower relating to any such Person or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to such disclosure, provided that, in the case of information received
from the Borrower or any Subsidiary of the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
10.13        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters).  Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy (or by PDF formatted page sent by electronic mail) shall
be effective as delivery of a manually executed counterpart of this Agreement.
 
10.14        Disclosure of Information.  The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications.  Such
information will consist of deal terms and other information customarily found
in such publications.
 
10.15        USA Patriot Act Notice.  Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 

91

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 

  INTERCONTINENTALEXCHANGE, INC.          
 
By:
/s/Scott A. Hill      Name: Scott A. Hill     
Title:
Senior Vice President and
     
Chief Financial Officer
 

 

 

 

 

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
         
 
By:
/s/G. Mendel Lay, Jr.             Name: G Mendel Lay, Jr            
Title:
Senior Vice President  

 

 
BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
         
 
By:
/s/Thomas M. Paulk              Name: Thomas M. Paulk          
Title:
Senior Vice President

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Documentation Agent and as a Lender
         
 
By:
/s/Oscar D. Cortez             Name: Oscar D. Cortez            
Title:
Vice President

 

 

 

 

 

 
BANK OF MONTREAL (CHICAGO BRANCH), as a Lender
         
 
By:
/s/Adam Tarr             Name: Adam Tarr            
Title:
Vice President

 

 
COMPASS BANK, as a Lender
         
 
By:
/s/Stephen H. Lee             Name: Stephen H. Lee            
Title:
Senior Vice President

 

 
FIFTH THIRD BANK, as a Lender
         
 
By:
/s/Kenneth W. Deere             Name: Kenneth W. Deere            
Title:
Senior Vice President


 

 

 

 

 
REGIONS BANK, as a Lender
         
 
By:
/s/Stephen A. Brothers             Name: Stephen A. Brothers            
Title:
Senior Vice President


 

 

 



EXHIBIT A


Borrower’s Taxpayer Identification No. 58-2555670


FORM OF NOTE
 

$______________ ____________, 20__

Charlotte, North Carolina
 
FOR VALUE RECEIVED, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
 
______________________________ (the “Lender”), at the offices of Wells Fargo
Bank, National Association, as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”), located at One
Wells Fargo Center, 301 South College Street, Charlotte, North Carolina (or at
such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Credit Agreement, dated as of July 12,
2013 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
Bank of America, N.A., as Syndication Agent, the principal sum of
 
__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender to the
Borrower under the terms and conditions of the Credit Agreement.  Unless
otherwise defined herein, capitalized terms used in this promissory note (this
“Note”) shall have the meanings given to such terms in the Credit
Agreement.  The Borrower also promises to pay interest on the aggregate unpaid
principal amount of the Loans made by the Lender at the rates applicable thereto
from time to time as provided in the Credit Agreement.
 
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Credit Documents.  Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
 
In the event of an acceleration of the maturity of the Loans made by the Lender
and evidenced by this Note, then such Loans shall become immediately due and
payable in accordance with the terms of the Credit Agreement, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
 
SIGNATURE PAGE TO NOTE
 

 

 

 

 
In the event that the Loans made by the Lender and evidenced by this Note are
not paid when due at any stated or accelerated maturity, the Borrower agrees to
pay, in addition to the principal and interest, all costs of collection,
including reasonable attorneys’ fees, in accordance with the Credit Agreement.
 
This Note is non-negotiable and non-transferable and any interest in the Loans
evidenced by this Note may only be transferred or assigned in accordance with
the terms of the Credit Agreement.
 
This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules).  The Borrower hereby submits to the
nonexclusive jurisdiction of courts of the state of New York and of the United
States District Court of the Southern District of New York, and any appellate
court thereof, although the Lender shall not be limited to bringing an action in
such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.
 

 
INTERCONTINENTALEXCHANGE, INC.
       
By:
    Name:     Title:  

 
SIGNATURE PAGE TO NOTE
 

 

 

 

 
EXHIBIT B-1


NOTICE OF BORROWING


[Date]


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Ladies and Gentlemen:


The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of July 12, 2013, among
the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement,” unless defined herein, capitalized terms being used herein as
therein defined), and, pursuant to Section 2.2(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of Loans under the Credit Agreement, and to that end sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(b) of the Credit Agreement:
 
(i)        The aggregate principal amount of the Proposed Borrowing is
$_______________.1
 
(ii)       The Loans comprising the Proposed Borrowing shall be initially made
as [Base Rate Loans] [LIBOR Loans].2
 
(iii)      [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3
 
(iv)      The Proposed Borrowing is requested to be made on __________________
(the “Borrowing Date”).4
 

--------------------------------------------------------------------------------

1  Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.
 
2  Select the applicable Type of Loans.
 
3  Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.
 
4  Shall be a Business Day on or after the date hereof (in the case of Base Rate
Loans) or at least three Business Days after the date hereof (in the case of
LIBOR Loans).
 

 

 

 

 
The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:
 
A.          Each of the representations and warranties contained in Article IV
of the Credit Agreement and in the other Credit Documents qualified as to
materiality is and will be true and correct and each not so qualified is and
will be true and correct in all material respects, in each case on and as of
each such date, with the same effect as if made on and as of each such date,
both immediately before and after giving effect to the Proposed Borrowing and to
the application of the proceeds therefrom (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);
 
B.           No Default or Event of Default has occurred and is continuing or
would result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
 
C.           After giving effect to the Proposed Borrowing, the aggregate
principal amount of Loans outstanding will not exceed the aggregate Commitments.
 

 
Very truly yours,
 
 
INTERCONTINENTALEXCHANGE, INC.
       
By:
    Name:     Title:  

 

2

 

 


EXHIBIT B-2
 
NOTICE OF CONVERSION/CONTINUATION


[Date]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
 
Ladies and Gentlemen:


The undersigned, INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of July 12, 2013, among
the Borrower, certain Lenders from time to time parties thereto, you, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement,” unless defined herein, capitalized terms being used herein as
therein defined), and, pursuant to Section 2.12(b) of the Credit Agreement,
hereby gives you, as Administrative Agent, irrevocable notice that the Borrower
requests a [conversion] [continuation]1 of Loans under the Credit Agreement, and
to that end sets forth below the information relating to such [conversion]
[continuation] (the “Proposed [Conversion] [Continuation]”) as required by
Section 2.12(b) of the Credit Agreement:
 
(i)        The Proposed [Conversion] [Continuation] is requested to be made on
_______________.2
 
(ii)       The Proposed [Conversion] [Continuation] involves $____________3 in
aggregate principal amount of Loans made pursuant to a Borrowing on
________________,4 which Loans are presently maintained as
 

--------------------------------------------------------------------------------

1Insert “conversion” or “continuation” throughout the notice, as applicable.
 
2Shall be a Business Day on or after the date hereof (in the case of any
conversion of LIBOR Loans into Base Rate Loans) or at least three Business Days
after the date hereof (in the case of any conversion of Base Rate Loans into, or
continuation of, LIBOR Loans), and additionally, in the case of any conversion
of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans, shall be
the last day of the Interest Period applicable to such LIBOR Loans.
 
3Amount of Proposed Conversion or Continuation must comply with Section 2.12(a)
of the Credit Agreement.
 
4Insert the applicable Borrowing Date for the Loans being converted or
continued.
 

 

 

 

 
[Base Rate] [LIBOR] Loans and are proposed hereby to be [converted into Base
Rate Loans] [converted into LIBOR Loans] [continued as LIBOR Loans].5
 
(iii)     [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]6
 
The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].
 

 
Very truly yours,
 
 
INTERCONTINENTALEXCHANGE, INC.
       
By:
    Name:     Title:  

 

--------------------------------------------------------------------------------

5Complete with the applicable bracketed language.
 
6Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.
 
 

2

 

 

 
EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
July 12, 2013 (the “Credit Agreement”), among IntercontinentalExchange, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Administrative Agent, and
Bank of America, N.A., as Syndication Agent.  Capitalized terms used herein
without definition shall have the meanings given to such terms in the Credit
Agreement.
 
The undersigned hereby certifies that:
 
 
1.
He is a duly elected Financial Officer of the Borrower.

 
 
2.
Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of _____________, and for the [________-month
period] [year] then ended, required to be delivered under Section
[5.1(a)][5.1(b)] of the Credit Agreement.  Such financial statements have been
prepared in accordance with GAAP [(subject to the absence of notes required by
GAAP and subject to normal year-end adjustments)]1  and fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
the Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.

 
 
3.
The undersigned has reviewed the terms of the Credit Agreement and has made, or
caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.

 
 
4.
The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

 
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
 
 
5.
Attached to this Certificate as Attachment A is a covenant compliance worksheet
reflecting the computation of the financial covenants set forth in Article VI of
the Credit Agreement as of the last day of and for the period covered by the
financial statements enclosed herewith.

 

--------------------------------------------------------------------------------

1 Insert in the case of quarterly financial statements.



 

 

 

 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.
 

 
By:
    Name:     Title:  

 

 

 

 
ATTACHMENT A


COVENANT COMPLIANCE WORKSHEET



A.           Total Leverage Ratio (Section 6.1 of the Credit Agreement)
 
(1)
Consolidated Total Funded Debt as of the date of determination
$____________   
(2)
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(5) below)
$____________   
(3)
Total Leverage Ratio:
Divide Line A(1) by Line A(2)
____________   
(4)
Maximum Total Leverage Ratio as of the date of determination
3.00 to 1.00   

 

i

 

 

 
B.           Interest Coverage Ratio (Section 6.2 of the Credit Agreement)
 
(1)
Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line C(5) below)
$____________   
(2)
Consolidated Interest Expense for such period
$____________   
(3)
Interest Coverage Ratio:
Divide Line B(1) by Line B(2)
____________   
(4)
Minimum Interest Coverage Ratio as of the date of determination
5.0 to 1.0   

 

ii

 

 

 
C.           Consolidated EBITDA
 
(1)
Consolidated Net Income for the Reference Period ending on the date of
determination
 
$____________
(2)
Additions to Consolidated Net Income (to the extent deducted in the calculation
of Consolidated Net Income for such period):
     
(a)      Interest expense
$____________
   
(b)      Federal, state, local and other income taxes
$____________
   
(c)      Depreciation and amortization of intangible assets
$____________
   
(d)       Non-recurring, non-cash charges (including stock based compensation)
(attached itemized schedule)
$____________
   
(e)       Add Lines C(2)(a) through C(2)(d).
$____________
 
(3)
Net Income plus Additions:
Add Lines C(1) and C(2)(e)
 
$____________
(4)
Reductions from Consolidated Net Income (to the extent included in the
calculation of Consolidated Net Income for such period):
 
$____________
 
(a)      Extraordinary gains or income for such period (attach itemized
schedule)
$____________
   
(b)      Noncash credits increasing income for such period
$____________
   
(c)      Add Lines C(4)(a) through C(4)(b)
 
($____________)
(5)
Consolidated EBITDA:
Subtract Line C(4)(c) from Line C(3)
 
$____________

 
D.           Itemized Schedule of Non-Recurring, Non-Cash Charges
 

iii

 

 


EXHIBIT D


ASSIGNMENT AND ASSUMPTION
 
THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.           Assignor:                                ______________________________
 
2.           Assignee:                                ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
3.          
 Borrower:                                    INTERCONTINENTALEXCHANGE, INC.
 
4.          Administrative Agent:  Wells Fargo Bank, National Association, as
the Administrative Agent under the Credit Agreement.
 
5.          Credit Agreement:      Credit Agreement, dated as of July 12, 2013
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, certain lenders from time to time parties
thereto (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent, and Bank of America, N.A., as Syndication Agent.
 

--------------------------------------------------------------------------------

1 Select as applicable.
 

 

 

 

 
6.           Assigned Interest:
 
Facility
Assigned2
Aggregate Amount of
Commitment/Loans
for all Lenders3
Amount of
Commitment/Loans
Assigned3
Percentage Assigned
of
Commitment/Loans4
CUSIP
Number5
 
   $
   $
%
   
   $
   $
%
   
   $
   $
%
 



[7.          Trade Date:                                ______________]6


8.           Effective Date:                             ______________ [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

--------------------------------------------------------------------------------

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Loans” or
“Commitments”).
 
3  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
4  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
5  Insert if applicable.
 
6  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

2

 

 

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR:      
[NAME OF ASSIGNOR]
       
By:
    Name:      Title:            ASSIGNEE:         [NAME OF ASSIGNEE]        
By:     Name:       Title:  



[Consented to and]7 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
By:
    Name:      Title:            [Consented to:]8         [NAME OF RELEVANT
PARTY]         By:     Name:       Title:    

 
 

--------------------------------------------------------------------------------

7  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
8  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.
 

3

 

 

 
ANNEX 1 to Assignment and Assumption
 
Credit Agreement, dated as of July 12, 2013, among IntercontinentalExchange,
Inc., as the Borrower, certain Lenders from time to time parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and Bank of America,
N.A., as Syndication Agent
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.             Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee of the Assigned Interest under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements referred to in Section 4.11 thereof or
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent,
Assignor or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Documents are
required to be performed by it as a Lender.
 

 

 

 

 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).


2

 

 


EXHIBIT E



FINANCIAL CONDITION CERTIFICATE
 
THIS FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered pursuant
to the Credit Agreement, dated as of July 12, 2013 (the “Credit Agreement”),
among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”),
the Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.  Capitalized terms used herein without definition shall have the meanings
given to such terms in the Credit Agreement.
 
The undersigned hereby certifies for and on behalf of the Borrower as follows:
 
Capacity.  The undersigned is, and at all pertinent times mentioned herein has
been, the duly qualified and acting chief financial officer of the Borrower, and
in such capacity has responsibility for the management of the Borrower’s
financial affairs and for the preparation of the Borrower’s financial
statements.  The undersigned has, together with other officers of the Borrower,
acted on behalf of the Borrower in connection with the negotiation and
consummation of the Credit Agreement, the initial extensions of credit made
under the Credit Agreement, and the other transactions described therein.
 
Procedures.  For purposes of this Certificate, the undersigned has, as of or
prior to the date hereof, undertaken the following activities in connection
herewith:
 
 
The undersigned has carefully reviewed the following:

 
 
the contents of this Certificate;

 
 
the Credit Agreement (including the exhibits and schedules thereto); and

 
the audited and unaudited financial statements of the Borrower and its
Subsidiaries referred to in Section 4.11(a) of the Credit Agreement.
 
The undersigned has made inquiries of certain other officers and personnel of
the Borrower and its Subsidiaries with responsibility for financial and
accounting matters regarding (i) whether the unaudited financial statements
described in paragraph 1.2(a)(iii) above are in conformity with GAAP applied on
a basis consistent with that of the audited financial statements described in
paragraph 1.2(a)(iii) above (subject to the absence of footnotes required by
GAAP and subject to normal year-end adjustments), and whether notes omitted from
such unaudited financial statements would have disclosed any new information
that would be necessary to make the statements contained therein, taken as a
whole, not misleading, and (ii) whether such persons were aware of any events or
conditions that, as of the date hereof, would cause the statements made in
paragraph 3 below to be untrue in any material respect.
 
With respect to any contingent liabilities of the Borrower and its Subsidiaries
on a pro forma basis after giving effect to the transactions contemplated by the
Credit Agreement, the undersigned:
 
Signature Page to Financial Condition Certificate
 

 

 

 

 
has inquired of certain officers and other personnel of the Borrower and its
Subsidiaries who have responsibility for the legal, financial and accounting
affairs of the Borrower and its Subsidiaries, as to the existence and estimated
amounts of all contingent liabilities known to them;
 
has confirmed with senior accounting officers of the Borrower that, to the best
of such officers’ knowledge, (i) all appropriate items have been included in
contingent liabilities made known to the undersigned in the course of the
inquiry of the undersigned in connection herewith, and (ii) the amounts relating
thereto were the maximum estimated amounts of liability reasonably likely to
result therefrom as of the date hereof, and
 
confirms that, to the best of the undersigned’s knowledge, all material
contingent liabilities that may arise from any pending litigation, asserted
claims and assessments, guarantees, uninsured risks, and other relevant
contingencies and circumstances have been considered in making the certification
set forth herein, and with respect to each such contingent liability the maximum
estimated amount of liability with respect thereto was used in making such
certification.
 
The undersigned has conferred with counsel to the Borrower for the purpose of
discussing the meaning of the contents of this Certificate.
 
Certifications.  Based on the foregoing, the undersigned hereby certifies as
follows:
 
The Borrower and its Subsidiaries, taken as a whole, are not insolvent now, and
the incurrence by the Borrower and its Subsidiaries of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the initial extensions of credit made under the Credit
Agreement, the payment of transaction fees and expenses related to the foregoing
and the consummation of the other transactions contemplated thereby will not
render them insolvent taken as a whole.  The undersigned understands that, in
this context, (i) “insolvent” means that the present fair saleable value of
assets is less than the amount that will be required to be paid on or in respect
of the existing debts as such debts mature in the ordinary course, (ii) “fair
value” of assets means the aggregate amount that could be realized within a
reasonable time, either through collection or sale of such assets at the regular
market value as an ongoing business, conceiving of the latter as the amount that
could be obtained for the property in question within such period by a capable
and diligent seller from an interested buyer who is willing to purchase under
ordinary selling conditions, and (iii) “debts” includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent, including any guaranty or other contingent obligation.
 
The undersigned reasonably believes that, by the incurrence of their respective
liabilities and obligations pursuant to the Credit Agreement and the other
Credit Documents and the initial extensions of credit made under the Credit
Agreement, the payment of transaction fees and expenses related to the foregoing
and the consummation of the other transactions contemplated thereby, the
Borrower and its Subsidiaries, taken as a whole, will not incur debts beyond
their ability to pay as they mature in the ordinary course (taking into account
the timing and amounts of cash to be payable on or in respect of such
debts).  The undersigned has concluded that the realization of current assets in
the ordinary course of business should be sufficient to pay recurring current
debt, short-term debt and long-term debt as such debts mature in their ordinary
course, that the cash flow (including earnings plus non-cash charges to
earnings) should be sufficient to provide cash necessary to repay loans made
under the Credit Agreement and other long-term indebtedness as such debt matures
in its ordinary course, and that the Borrower should have sufficient
availability under the Credit Agreement and the Existing Credit Agreement to
satisfy its working capital and short-term liquidity requirements.
 

2

 

 

 
After giving effect to the initial extensions of credit made under the Credit
Agreement , the payment of transaction fees and expenses related to the
foregoing and the consummation of the other transactions contemplated thereby,
the assets of the Borrower and its Subsidiaries, taken as a whole, do not
constitute “unreasonably small capital” (within the meaning of Section 548(a) of
the Bankruptcy Code, 11 U.S.C. Section 548(a)) for such Persons to carry on
their businesses as now conducted and as proposed to be conducted, taking into
account the particular capital requirements of the businesses conducted and to
be conducted by them and the availability of capital in respect thereof.
 
Neither the Borrower nor any of its Subsidiaries has executed the Credit
Agreement or any other documents mentioned therein, or made any transfer or
incurred any obligations thereunder, with intent to hinder, delay or defraud
either present or future creditors of such Person.
 
The statements made herein by the undersigned are based upon the personal
knowledge of the undersigned, or upon reports and other information given to the
undersigned by supervisory personnel of the Borrower and its Subsidiaries having
principal and direct responsibility for the reports and information given, and
who in the opinion of the undersigned are reliable and entitled to be relied
upon.  The statements made herein are made in good faith and, to the best of the
knowledge and belief of the undersigned are reasonable in all material respects.
 
The undersigned understands that the Lenders have performed their own review and
analysis of the financial condition of the Borrower and its Subsidiaries, but
that the Lenders are relying on the foregoing statements in connection with the
extension of credit to the Borrower pursuant to the Credit Agreement.

 
Executed on behalf of the Borrower as of the date first written above.


 
By:
              Name:   Scott A. Hill             Title: 
Senior Vice President and Chief Financial Officer
 

 

3

 

 

 
EXHIBIT F-1
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of July 12, 2013 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]

     
By:
    Name:      Title:     

Date: ________ __, 20[__]

 

4

 

 



EXHIBIT F-2
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]

     
By:
    Name:      Title:     

Date: ________ __, 20[__]



5

 

 

EXHIBIT F-3
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]    

     
By:
    Name:      Title:     

Date: ________ __, 20[__]



6

 

 

EXHIBIT F-4
 
[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of ____________, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among INTERCONTINENTALEXCHANGE, INC., a Delaware corporation, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Bank of America, N.A., as Syndication
Agent.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]

     
By:
    Name:      Title:     

Date: ________ __, 20[__]


 

 

 

DISCLOSURE SCHEDULES
 
CREDIT AGREEMENT
among
 
INTERCONTINENTALEXCHANGE, INC.
as Borrower,
 
THE LENDERS NAMED THEREIN,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
 
and
 
BANK OF AMERICA, N.A.
as Syndication Agent
 
$600,000,000 Revolving Credit Facility
 
Dated as of July 12, 2013
 
Attached hereto are the Borrower’s “Schedules” as contemplated by the Credit
Agreement of even date herewith (the “Agreement”), by and among
IntercontinentalExchange, Inc., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), Wells Fargo Bank, National Association, as
Administrative Agent (as hereinafter defined) for the Lenders, Bank of America
N.A., as Syndication Agent (as hereinafter defined) for the Lenders. Capitalized
terms used, but not otherwise defined herein, have the meanings given to such
terms in the Agreement.
 
The disclosures on the Borrower’s Schedules may be over-inclusive, considering
the materiality standard contained in, and the disclosures required by, the
provisions of the Agreement corresponding to the respective disclosure schedule,
and the fact that any item or matter is disclosed on the attached Schedules
shall not be deemed to set or establish different standards of materiality or
required disclosures from those set forth in the corresponding provisions of the
Agreement.  Furthermore, the disclosure of any item or information in the
Schedules is not an admission that such item or information (or any
non-disclosed item or information of comparable or greater significance) is
material, is required to have been disclosed herein, or is of a nature that
would have a Material Adverse Effect.
 

 

 

 

 
Schedule 1.1(a)
 
Commitments and
Notice Addresses
 
Commitments
 
Lender
Commitment
Wells Fargo Bank, National Association
$100,000,000
Bank of America, N.A.
$100,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000
Bank of Montreal
$75,000,000
BBVA Compass Bank
$75,000,000
Fifth Third Bank
$75,000,000
Regions Bank
$75,000,000
Total
$600,000,000

 
Notice Addresses
 
Party
 
Address
 
Borrower
 
IntercontinentalExchange, Inc.
2100 River Edge Parkway, Suite 500
Atlanta, Georgia 30328
Attention: Legal Department
Telephone:  (770) 738-2106
Telecopy:  (770) 857-4755
 
 
Administrative Agent
 
Wells Fargo Bank, National Association
ABA Routing No. 121000248
Charlotte, North Carolina
Account Number:  01104331628807
Ref:  IntercontinentalExchange Inc.
Attention:  Financial Cash Controls
 
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code:  D1109-019
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
Telephone:  (704) 590 2706
Telecopy:  (704) 590 2790
E-mail:  agencyservices@wellsfargo.com
 




9

 

 

 
Schedule 4.1
 
Jurisdictions of Organization
 
 
Borrower
 
Jurisdiction of Organization
IntercontinentalExchange, Inc.
 
Delaware
 

 

10

 

 

Schedule 4.4
 
Consents and Approvals
 


None.
 

11

 

 

Schedule 4.5
 
Litigation Matters
 
1.      ICE Clear Europe Limited (“ICE Clear Europe”) Regulatory Proceeding
 
On April 29, 2011, ICE Clear Europe received notice from the European Commission
(the “Commission”) that the Commission has initiated proceedings to investigate
a possible competition law infringement by ICE Clear Europe and certain banks
(the “Founding Members”) with respect to ICE Clear Europe’s provision of credit
default swap (“CDS”) clearing services.  Specifically, the Commission is
investigating (i) whether the fee and profit sharing arrangements agreed with
the Founding Members in connection with the purchase by the Borrower of The
Clearing Corporation from the Founding Members in 2009 distorts competition,
thereby infringing (i) Article 101 of the EU Treaty concerning anti-competitive
agreements – this allegation is against the Founding Member; and/or (ii) Article
102 of the EU Treaty concerning the abuse of a dominant position – this
allegation is against ICE Clear Europe.  ICE Clear Europe provides central
counterparty clearing services in the European Union/European Economic Area.
These arrangements were put in place in connection with ICE Clear Europe’s
launch of CDS clearing in the midst of the financial crisis and the profit
sharing arrangements were part of the consideration the Borrower paid to the
Founding Members and other owners of The Clearing Corporation in connection with
the Borrower’s purchase of The Clearing Corporation.  The Clearing Corporation
assets and operations were and are used by the Borrower to facilitate back-end
clearing of CDS transactions in the United States.  ICE Clear Europe has
voluntarily furnished information to the Commission as part of an initial
assessment that began in October 2009.  Prior to the notice on April 29, 2011,
ICE Clear Europe had no contact from the Commission with respect to this matter
since January 2010.


The initiation of proceedings does not mean that the Commission has made a
definitive finding of an infringement of competition law.  Before reaching an
infringement decision, the Commission would have to issue a formal Statement of
Objections detailing the specific alleged infringement and supporting evidence –
and give ICE Clear Europe and/or the Borrower the opportunity to rebut the
allegations in writing and orally at a hearing.  There were press reports
towards the end of September 2012 that the Commission had dropped the CDS
investigation involving ICE Clear Europe but was proceeding with the separate
Markit/CDS information investigation.  In a speech by Joaquín Almunia, Vice
President of the Commission, on September 27, 2012, Mr. Almunia stated in
respect to ICE Clear Europe and the CDS Clearing investigation that “I can
announce that for the moment we have not found evidence of an infringement but
we will continue monitoring the developments in this market.”  A “state of play”
teleconference with the case team took place in March 2013 and formally, the
investigation is not closed.  Nonetheless, the Commission explicitly confirmed
that it is prioritizing the Markit/CDS information investigation and has put the
CDS clearing investigation on hold.  Therefore, while the Commission will
continue to monitor market developments, no further investigative steps are
currently envisaged.
 

12

 

 

 
2.      U.S. Department of Justice Antitrust Division Investigation of Credit
Derivatives Market
 
The Borrower received a letter dated August 11, 2009 from the U.S. Department of
Justice (the “DOJ”) that included a Civil Investigative Demand (“CID”) requiring
the Borrower to produce certain documents and answer certain interrogatories
related to the credit derivatives market.  The Borrower operates businesses in
the credit derivatives market in the U.S. through its Creditex division and
through the operation of ICE Clear Credit (formerly known as ICE Trust U.S.),
its U.S. credit default swap (“CDS”) clearing house and ICE Clear Europe, its
European CDS clearing house.  In connection with the acquisition of The Clearing
Corporation and the concurrent establishment of ICE Trust U.S., the Borrower
entered into agreements with the various dealer/owners of The Clearing
Corporation regarding the formation and operation of ICE Clear Credit.  The CID
seeks information and documents as part of an Antitrust Division industry
investigation into violations of Sections 1 and 2 of the Sherman Act.  The
purpose of the CID is to investigate whether there has been or may be a
violation of the Sherman Act “by conduct, activities, or proposed action of the
following nature:  agreements restraining competition in credit derivatives
trading, processing, clearing, and information services, attempts to
monopolize/monopoly maintenance of credit derivative information services.”  The
Borrower received a supplemental CID from the DOJ dated November 9, 2011, which
required the Borrower to update its document production with relevant documents
created between August 2009 and November 2011.
 
Information, documents and testimony requested by the CID are being provided to
the DOJ upon request.  
 
3.       NYSE Euronext Shareholder Litigation
 
In connection with the Borrower’s announcement of its acquisition of NYSE
Euronext in December 2012, twelve complaints were filed in the Chancery Court of
the State of Delaware (the “Delaware Actions”) and in the Supreme Court of the
State of New York (the “New York Actions”) on behalf of a putative class of NYSE
Euronext stockholders challenging the proposed merger. Also, on February 4,
2013, a similar putative stockholder class action complaint was filed by a
purported stockholder in the United States District Court for the Southern
District of New York.
 
On January 29, 2013, the Chancery Court consolidated the Delaware Actions and
appointed lead plaintiffs and lead counsel. On January 31, 2013, lead plaintiffs
filed a consolidated amended complaint. On March 13, 2013, the Chancery Court
certified the consolidated Delaware Actions as a class action. The parties
completed discovery in connection with plaintiffs’ motion for preliminary
injunction in the consolidated Delaware Actions on April 12, 2013.  On May 10,
2013, the Chancery Court heard oral argument on plaintiffs’ motion for
preliminary injunction, which was denied by the Court.  On June 10, 2013,
plaintiffs in the Delaware Actions filed a notice and proposed order of
dismissal.  By letter dated June 17, 2013, plaintiffs requested that the Court
take no action on the proposed order at this time.
 

13

 

 

 
On January 28, 2013, the Supreme Court of the State of New York entered an Order
consolidating the New York Actions, and on February 7, 2013, lead plaintiffs
filed a consolidated amended complaint in the New York Actions. On March 1,
2013, the New York court denied defendants’ motion to dismiss or stay the New
York Actions, which defendants have appealed to the Appellate Division, First
Department. Defendants moved for a stay of the action pending appeal and, on
March 15, 2013, the New York appeals court granted defendants motion to stay the
New York Actions on an interim basis, and adjourned for 60 days the motion for a
stay pending appeal. The appeal and stay motion remain pending.
 

14

 

 

         
Schedule 4.7
 
Subsidiaries
 
The Borrower is the 100% direct owner (except as indicated below) of the
following domestic entities:
 
 
1.
IntercontinentalExchange International, Inc. (“ICE International”) (>99% owned
by the Borrower, <1% owned by CreditTrade, Inc.)

 
 
2.
ICE Markets, Inc. (“ICE Markets”)

 
 
3.
ICE Data Management Group, LLC (“ICE Management”)

 
 
4.
ICE Data Investment Group, LLC (“ICE Investment”)

 
 
5.
ICE Futures U.S., Inc. (“ICE Futures”)

 
 
6.
Chatham Energy, LLC

 
 
7.
YellowJacket, Inc.

 
 
8.
Creditex Holdco, LLC

 
 
9.
ICE US Holding Company GP LLC

 
 
10.
TradeCapture OTC Holdings, Inc.

 
 
11.
Ballista Holdings LLC

 
 
12.
ICE Trade Vault, LLC

 
 
13.
ICE U.S. OTC Commodity Markets, LLC

 
 
14.
Brix Holding Company, LLC

 
 
15.
ICE Credit Hub, LLC

 
 
16.
IntercontinentalExchange Group, Inc. (“ICE Group”)

 
 
17.
ICE US Holding Company LP LLC

 
 
18.
ICE 5660, LLC

 
 
19.
WhenTech, LLC

 

15

 

 


The Borrower is the 100% indirect owner (except as indicated below) of the
following domestic entities:
 
 
1.
Creditex Group, Inc. (100% owned by Creditex Holdco, Limited)

 
 
2.
ICE Data, LP (ICE Management is the direct 1% owner; ICE Investment is the
direct 99% owner)

 
 
3.
ICE Clear US, Inc. (100% owned by ICE Futures)

 
 
4.
eCOPS, LLC (100% owned by ICE Futures)

 
 
5.
New York Futures Clearing Corporation (100% owned by ICE Futures; dormant)

 
 
6.
Commodity Exchange Center (100% owned by ICE Futures; dormant)

 
 
7.
ICE Execution Services (f/k/a Ballista Securities LLC) (100% owned by Ballista
Holdings LLC)

 
 
8.
Trebuchet Holdings, LLC (100% owned by Ballista Holdings LLC)

 
 
9.
The Clearing Corporation (100% owned by ICE US Holding Company L.P.)

 
 
10.
ICE Clear Credit LLC (100% owned by ICE US Holding Company L.P.)

 
 
11.
QW Holdings LLC (100% Owned by Creditex Group Inc.)

 
 
12.
Q-WIXX B Sub LLC (100% owned by QW Holdings LLC)

 
 
13.
ICE Processing, LLC (100% owned by Creditex Group Inc.)

 
 
14.
Creditex LLC (100% owned by Creditex Group Inc.)

 
 
15.
CreditTrade Inc. (100% owned by Creditex Group Inc.)

 
 
16.
Creditex Securities Corporation (100% owned by CreditTrade Inc.)

 
 
17.
ICE UK GP, LLC (100% owned by ICE International)

 
 
18.
ICE UK LP, LLC (100% owned by ICE International)

 
 
19.
Chicago Climate Exchange Inc. (100% owed by Climate Exchange plc)

 
 
20.
Chicago Climate Futures Exchange LLC (100% owned by Chicago Climate Exchange,
Inc.)

 
 
21.
TradeCapture OTC Corp. (100% owned by TradeCapture OTC Holdings, Inc.)

 
 
22.
Tap & Trade, Inc. (100% owned by TradeCapture OTC Corp.)

 

16

 

 

 
 
23.
Clearing Corporation for Options and Securities (100% owned by The Clearing
Corporation; dormant)

 
 
24.
Guaranty Clearing Corporation (100% owned by The Clearing Corporation; dormant)

 
 
25.
Chicago Depositary, Inc. (100% owned by The Clearing Corporation; dormant)

 
 
26.
onExchange Board of Trade (100% owned by The Clearing Corporation; dormant)

 
 
27.
onExchange Clearing Corporation (100% owned by The Clearing Corporation;
dormant)

 
 
28.
Braves Merger Sub, Inc. (100% owned by ICE Group)

 
 
29.
Baseball Merger Sub, LLC (100% owned by ICE Group)

 
 
30.
Pit Trader, LLC (100% owned by WhenTech, LLC)

 
The Borrower is the 100% direct owner of the following foreign entities:
 
 
1.
Creditex Holdco Limited

 
The Borrower is the 100% indirect owner of the following foreign entities:
 
 
1.
Creditex Brokerage Holdco Ltd. (100% owned by Creditex Holdco, Limited)

 
 
2.
ICE US Holding Company LP (ICE US Holding Company GP LLC, ICE & Creditex Group,
Inc. collectively own approximately 54.5% of the limited partnership interests
and other third party investors own approximately 45.5% of the limited
partnership interests and ICE US Holding Company GP LLC owns 100% of the general
partnership interests)

 
 
3.
ICE Markets Corporation (100% owned by ICE Markets)

 
 
4.
5509794 Manitoba, Inc. (100% owned by Aether Ios Limited)

 
 
5.
ICE Futures Canada, Inc. (“ICE Futures Canada”) (100% owned by 5509794 Manitoba,
Inc.)

 
 
6.
ICE Clear Canada, Inc. (100% owned by ICE Futures Canada)

 
 
7.
Aether Ios Limited (100% owned by ICE Europe Parent Limited)

 
 
8.
IntercontinentalExchange Holdings (“ICE Holdings”) (Aether Ios Limited is 100%
owner)

 
 
9.
Climate Exchange plc (ICE Holdings is 100% owner)

 
 
10.
Climate Spot Markets Limited (100% owned by Climate Exchange plc)

 

17

 

 

 
 
11.
European Climate Exchange Limited (Ireland) (Climate Exchange plc is 49%  owner
and Chicago Climate Exchange is 51% owner)

 
 
12.
European Climate Exchange Limited (UK) (100% owned by European Climate Exchange
Limited Ireland)

 
 
13.
Climate Exchange (Europe) Limited (100% owned by European Climate Exchange
Limited (Ireland))

 
 
14.
Insurance Futures Exchange Services Limited (100% owned by European Climate
Exchange Limited (Ireland))

 
 
15.
ICE Markets Limited (100% owned by ICE Holdings)

 
 
16.
ICE Clear Europe Limited (100% owned by ICE Holdings)

 
 
17.
ICE Clear UK Limited (100% owned by ICE Holdings; dormant)

 
 
18.
ICE Futures Holdings Limited (100% owned by ICE Holdings)

 
 
19.
ICE Trade Vault Europe Limited (100% owned by ICE Holdings)

 
 
20.
International Petroleum Exchange of London Limited (100% owned by ICE Holdings;
dormant)

 
 
21.
IPE Holdings Limited (100% owned by ICE Holdings; dormant)

 
 
22.
ICE Education Limited (100% owned by ICE Futures Holdings Limited)

 
 
23.
International Petroleum Exchange Limited (100% owned by ICE Futures Holdings
Limited; dormant)

 
 
24.
ICE Futures Holdco No. 1 Limited (100% owned by ICE Futures Holdings Limited)

 
 
25.
ICE Futures Holdco No. 2 Limited (100% owned by ICE Futures Holdings Limited)

 
 
26.
ICE Futures Europe (ICE Futures Holdco No. 1 Limited is 99% owner and ICE
Futures Holdco No. 2 Limited is 1% owner)

 
 
27.
ICE Futures Limited (100% owned by ICE Futures Europe; dormant)

 
 
28.
ICE Data Services Limited (100% owned by ICE Futures Holdings Limited)

 
 
29.
ICE Data Holdings Ltd. (ICE Data Services Limited is 80% owner and ICE Holdings
is 20% owner)

 
 
30.
ICE Data LLP (ICE Data Holdings Limited is 99% owner and ICE Holdings is 1%
owner)

 
 
31.
Q-WIXX International Limited (100% owned by Q-WIXX B Sub LLC)

 
 
32.
ICE Processing International, Limited (100% owned by Aether Ios Limited)

 
 
33.
Creditex U.K. Limited (100% owned by Aether Ios Limited)

 

18

 

 

 
 
34.
Creditex Brokerage LLP (99% owned by Creditex U.K. Limited and 1% owned by
Creditex Brokerage Holdco Ltd.)

 
 
35.
Creditex Singapore Pte Limited (100% owned by CreditTrade, Inc.)

 
 
36.
ICE Europe Partners LP (ICE UK GP, LLC is 99% owner and ICE UK LP, LLC is 1%
owner)

 
 
37.
ICE Europe Parent Limited (100% owned by ICE Europe Partners LP)

 
 
38.
ICE Overseas Limited (100% owned by Aether Ios Limited)

 
 
39.
Climate Exchange Limited (100% owned by ICE Holdings; dormant)

 
 
40.
ECX Limited (100% owned by ICE Holdings; dormant)

 
 
41.
Climate Spot Exchange Limited (100% owned by Climate Spot Markets Limited)

 
42.           ICE Clear EU CDS LLP (ICE Holdings is 50% owner and ICE Clear
Europe Limited is 50% owner)
 
43.           ICE Endex Holding B.V. (Aether Ios Ltd is 79.12% owner and N.V.
Netherlands Gasunie is 20.88% owner)
 
44.           ICE Endex Gas Spot Ltd. (100% owned by ICE Endex Holding B.V.)
 
45.           ICE Endex Gas B.V. (100% owned by ICE Endex Holding B.V.)
 
46.           ICE Endex Derivatives B.V. (100% owned by ICE Endex Holding B.V.)
 

19

 

 

 
Schedule 4.14
 
Environmental Matters
 
None.




20

 

 


Schedule 4.19
 
Material Contracts
 

 
1.
 
Note Purchase Agreement, dated as of November 9, 2011, by and among the
Borrower, as issuer, and the purchasers of the Senior Notes party thereto.
 
2.
 
Agreement and Plan of Merger by and among IntercontinentalExchange, Inc.,
Columbia Merger Corporation, Creditex Group Inc. and TA Associates, Inc. dated
June 3, 2008 (incorporated by reference to Exhibit 10.1 to ICE’s Quarterly
Report on Form 10-Q, filed with the SEC on August 4, 2008, File No. 001-32671).
 
3.
 
Amendment to Agreement and Plan of Merger, dated as of August 26, 2008, to the
Agreement and Plan of Merger, dated as of June 3, 2008, by and among ICE,
MergerCo, Creditex and the Stockholders’ Representative (incorporated by
reference to Exhibit 10.1 to ICE’s Current Report on Form 8-K, filed with the
SEC on September 2, 2008, File No. 001-32671).
 
4.
 
Agreement and Plan of Merger by and among The Clearing Corporation (“TCC”), a
Delaware corporation, ICE US Holding Company L.P., a Cayman Islands exempted
limited partnership and subsidiary of IntercontinentalExchange, Inc., Pony
Merger Sub LLC, a Delaware limited liability company, IntercontinentalExchange,
Inc., and TCC Stockholders Representative LLC, a Delaware limited liability
company (solely in the capacity as representative of the former TCC
stockholders) dated as of March 6, 2009 (incorporated by reference to
Exhibit 2.1 to ICE’s Quarterly Report on Form 10-Q, filed with the SEC on May 6,
2009, File No. 001-32671).
 
5.
 
Amended and Restated Agreement and Plan of Merger by and among NYSE Euronext,
IntercontinentalExchange, Inc., Braves Merger Sub, Inc., and Baseball Merger
Sub, LLC dated as of March 19, 2013 (incorporated by reference to Exhibit 2.1 to
ICE’s Current Report on Form 8-K filed with the SEC on March 19, 2013, File
No. 001-32671).
 
6.
 
Employment Agreement dated February 24, 2012 between IntercontinentalExchange,
Inc. and Jeffrey C. Sprecher (incorporated by reference to Exhibit 10.1 to
IntercontinentalExchange, Inc.’s Current Report on Form 8-K filed with the SEC
on February 24, 2012, File No. 001-32671).
 
7.
 
Employment Agreement dated February 24, 2012 between IntercontinentalExchange,
Inc. and Charles A. Vice (incorporated by reference to Exhibit 10.2 to
IntercontinentalExchange, Inc.’s Current Report on Form 8-K filed with the SEC
on February 24, 2012, File No. 001-32671).
 
8.
 
Employment Agreement dated February 24, 2012 between IntercontinentalExchange,
Inc. and David S. Goone (incorporated by reference to Exhibit 10.3 to
IntercontinentalExchange, Inc.’s Current Report on Form 8-K filed with the SEC
on February 24, 2012, File No. 001-32671).

 

21

 

 




 
9.
 
Employment Agreement dated February 24, 2012 between IntercontinentalExchange,
Inc. and Edwin Marcial (incorporated by reference to Exhibit 10.4 to
IntercontinentalExchange, Inc.’s Current Report on Form 8-K filed with the SEC
on February 24, 2012, File No. 001-32671).
 
10.
 
Employment Agreement dated February 24, 2012 between IntercontinentalExchange,
Inc. and Scott A. Hill (incorporated by reference to Exhibit 10.5 to
IntercontinentalExchange, Inc.’s Current Report on Form 8-K filed with the SEC
on February 24, 2012, File No. 001-32671).
 
11.
 
Employment Agreement dated June 18, 2012 between IntercontinentalExchange, Inc.
and Thomas W. Farley.
 
12.
 
Employment Agreement between IntercontinentalExchange, Inc. and the other U.S.
officers (incorporated by reference to Exhibit 10.6 to IntercontinentalExchange,
Inc.’s Current Report on Form 8-K filed with the SEC on February 24, 2012, File
No. 001-32671).
 
13.
 
IntercontinentalExchange, Inc. 2000 Stock Option Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.6 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File
No. 001-32671).
 
14.
 
IntercontinentalExchange, Inc. 2003 Restricted Stock Deferral Plan for Outside
Directors, as amended effective December 31, 2008 (incorporated by reference to
Exhibit 10.7 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
 
15.
 
IntercontinentalExchange, Inc. 2004 Restricted Stock Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.8 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File
No. 001-32671).
 
16.
 
IntercontinentalExchange, Inc. 2005 Equity Incentive Plan, as amended effective
December 31, 2008 (incorporated by reference to Exhibit 10.9 to ICE’s Annual
Report on Form 10-K, filed with the SEC on February 11, 2009, File
No. 001-32671).
 
17.
 
IntercontinentalExchange, Inc. Executive Bonus Plan (incorporated by reference
to Exhibit 10.1 to ICE’s Quarterly Report on Form 10-Q, filed with the SEC on
August 5, 2009, File No. 001-32671).
 
18.
 
IntercontinentalExchange, Inc. 2009 Omnibus Incentive Plan (incorporated by
reference to Exhibit 10.2 to ICE’s Quarterly Report on Form 10-Q, filed with the
SEC on August 5, 2009, File No. 001-32671).20
 
19.
 
Credit Agreement dated as of November 9, 2011 among IntercontinentalExchange,
Inc. and ICE Europe Parent Limited, as borrowers, Wells Fargo Bank, National
Association, as administrative agent, issuing lender and swingline lender, Bank
of America, N.A., as
syndication agent, and each of the lenders signatory thereto for a senior
unsecured term loan facility in the aggregate principal amount of $500 million
and an aggregate $2.1 billion five-year senior unsecured revolving credit
facility (incorporated by reference
to Exhibit 10.1 to ICE’s Current Report on Form 8-K filed with the SEC on
November 9, 2011, File No.001-32671).

 

--------------------------------------------------------------------------------

20 Please note that while we have approved the 2013 Omnibus Employee Incentive
Plan and the 2013 Omnibus Non-Employee Director Incentive Plan, they haven’t
been filed; We plan on filing both on the Form 10-Q in August.
 

22

 

 

 

 
20.
 
Agreement and Plan of Merger by and among NYSE Euronext,
IntercontinentalExchange, Inc. and Baseball Merger Sub, LLC dated as of December
20, 2012 (incorporated by reference to Exhibit 2.1 to ICE’s Current Report on
Form 8-K filed with the SEC on December 21, 2012, File No. 001-32671).
 
21.
 
Office Lease, dated as of June 8, 2000, as amended, between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, LLC (incorporated by
reference to Exhibit 10.17 to ICE’s registration statement on Form S-1, filed
with the SEC on June 6, 2005, File No. 333-123500).
 
22.
 
Lease Amendment Six, dated as of October 12, 2005, by and between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, Inc. (incorporated by
reference to Exhibit 10.27 to ICE’s registration statement on Form S-1, filed
with the SEC on October 14, 2005, File No. 333-123500).
 
23.
 
Lease Amendment Seven, dated as of May 12, 2006, by and between CMD Realty
Investment Fund IV, L.P. and IntercontinentalExchange, Inc. (incorporated by
reference to Exhibit 10.2 to ICE’s Current Report on Form 8-K, filed with the
SEC on May 17, 2006, File No. 001-32671).
 
24.
 
Lease Amendment Eight, dated as of November 28, 2006 (incorporated by reference
to Exhibit 10.17 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
 
25.
 
Lease Amendment Nine, dated as of February 21, 2007 (incorporated by reference
to Exhibit 10.18 to ICE’s Annual Report on Form 10-K, filed with the SEC on
February 11, 2009, File No. 001-32671).
 
26.
 
Lease Amendment Ten, dated as of May 15, 2008 (incorporated by reference to
Exhibit 10.19 to ICE’s Annual Report on Form 10-K. filed with the SEC on
February 11, 2009, File No. 001-32671).
 
27.
 
Lease Amendment Eleven, dated as of September 2, 2009 (incorporated by reference
to Exhibit 10.23 to ICE’s Annual Report on Form 10-K filed with the SEC on
February 09, 2011, File No. 001-32671).
 
28.
 
Lease Amendment Twelve, dated as of June 1, 2010 (incorporated by reference to
Exhibit 10.24 to ICE’s Annual Report on Form 10-K filed with the SEC on February
09, 2011, File No. 001-32671).
 
29.
 
Lease Amendment Thirteen dated as of February 3, 2011 (incorporated by reference
to Exhibit 10.23 to ICE’s Annual Report on Form 10-K filed with the SEC on
February 8, 2012, File No. 001-32671).
 
30.
 
Patent License Agreement, dated as of March 29, 2002, between eSpeed, Inc. and
IntercontinentalExchange, Inc. (incorporated by reference to Exhibit 10.16 to
ICE’s registration statement on Form S-1, filed with the SEC on June 6, 2005,
File No. 333-123500).

 

23

 

 




 
31.
 
Settlement Agreement, dated as of September 1, 2005, by and between EBS Group
Limited and IntercontinentalExchange, Inc. (incorporated by reference to
Exhibit 10.26 to ICE’s registration statement on Form S-1, filed with the SEC on
October 14, 2005, File No. 333­123500).
 
32.
 
Contribution and Asset Transfer Agreement, dated as of May 11, 2000, by and
between IntercontinentalExchange, LLC, Continental Power Exchange, Inc., and
Jeffrey C. Sprecher (incorporated by reference to Exhibit 10.31 to ICE’s
registration statement on Form S-1, filed with the SEC on October 25, 2005, File
No. 333-123500).
 
33.
 
First Amendment to Contribution and Asset Transfer Agreement, dated as of
May 17, 2000, by and among IntercontinentalExchange, LLC, Continental Power
Exchange, Inc., and Jeffrey C. Sprecher (incorporated by reference to
Exhibit 10.32 to ICE’s registration statement on Form S-1, filed with the SEC on
October 25, 2005, File No. 333-123500).
 
34.
 
Second Amendment to Contribution and Asset Transfer Agreement, dated as of
October 24, 2005, by and among IntercontinentalExchange, Inc., Continental Power
Exchange, Inc., and Jeffrey C. Sprecher (incorporated by reference to
Exhibit 10.33 to ICE’s registration statement on Form S-1, filed with the SEC on
October 25, 2005, File No. 333-123500).
 
35.
 
IntercontinentalExchange, Inc. Amended and Restated 1999 Stock Option/Stock
Issuance Plan (formerly the Creditex Group Inc. Amended and Restated 1999 Stock
Option/Stock Issuance Plan) (incorporated by reference to Exhibit 4.1 to ICE’s
registration statement on Form S-8, filed with the SEC on September 2, 2008,
File No. 333-153299).
 
36.
 
Scheme of Arrangement between IntercontinentalExchange, Inc., Climate Exchange
plc (“CLE”) and holders of CLE shares under Section 152 of the Isle of Man
Companies Act 1931 (as amended) (incorporated by reference to Exhibit 10.4 to
ICE’s Quarterly Report on Form 10-Q, filed with the SEC on August 4, 2010, File
No. 001-32671).
 
37.
 
Aircraft Time Sharing Agreement dated as of February 6, 2012 between
IntercontinentalExchange, Inc. and Jeffrey C. Sprecher (incorporated by
reference to Exhibit 10.37 to ICE’s Annual Report on Form 10-K filed with the
SEC on February 8, 2012, File No. 001-32671).
 
38.
 
Aircraft Time Sharing Agreement dated as of February 6, 2012 between
IntercontinentalExchange, Inc. and Charles A. Vice (incorporated by reference to
Exhibit 10.38 to ICE’s Annual Report on Form 10-K filed with the SEC on February
8, 2012, File No. 001-32671).
 
39.
 
Clearing and Financial Intermediary Services Agreement by and among ICE Clear
Europe Limited and LIFFE Administration and Management.

 

24

 

 


Schedule 7.3
 
Liens
 
None.
 

25

 

 


Schedule 7.7
 
Transactions With Affiliates
 
Transactions with Officer and Stockholder of ICE
 
As a part of the transactions surrounding our formation, ICE entered into an
agreement with ICE’s predecessor company, Continental Power Exchange, Inc.
(“CPEX”), on May 11, 2000.  ICE’s Chief Executive Officer, Mr. Sprecher, owns
all the equity interests in CPEX.  Pursuant to the agreement, CPEX conveyed all
of its assets and liabilities to ICE.  These assets included intellectual
property that ICE used to develop its electronic platform.  In return, ICE
issued to CPEX an equity interest in ICE and, further, agreed to give CPEX a put
option, by which CPEX could require ICE to buy its equity interest in ICE at the
purchase price equal to either its fair market value or $5 million, whichever is
greater.
 
In connection with ICE’s initial public offering, in October 2005, ICE entered
an agreement with CPEX and Mr. Sprecher to terminate the put option upon the
closing of ICE’s initial public offering.  In connection with the termination of
the put option, ICE amended certain registration rights previously granted to
CPEX, which currently owns 1,053,341 shares of ICE’s common stock.  Under this
agreement, CPEX is entitled to require ICE to register for resale into the
public market its common stock if Mr. Sprecher’s employment has been
terminated.  In addition, ICE may be obligated to pay the expenses of
registration of such shares, including underwriters discounts up to a maximum of
$4.5 million.
 

 